Exhibit 10.1
 
AMENDED AND RESTATED NOTE PURCHASE AGREEMENT
 
Dated as of May 12, 2016
 
by and between
 
PEDEVCO CORP.
 
and
 
THE INVESTORS PARTY HERETO
 
and
 
BAM ADMINISTRATIVE SERVICES LLC
 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS


  Page ARTICLE I RESTRUCTURE OF TRANCHE B NOTES; PURCHASE AND SALE OF TRANCHE A
NOTES
1
 
Section 1.1
Restructure of Tranche B Notes.
1
 
Section 1.2
Purchase and Sale of Tranche A Notes.
3
 
Section 1.3
Closing.
5
ARTICLE II REPRESENTATIONS AND WARRANTIES
5
 
Section 2.1
Representations and Warranties of the Company.
5
 
Section 2.2
Representations and Warranties of each Investor.
17
ARTICLE III COVENANTS
19
 
Section 3.1
Securities Compliance.
19
 
Section 3.2
Registration and Listing.
19
 
Section 3.3
Compliance with Laws.
19
 
Section 3.4
Keeping of Records and Books of Account.
20
 
Section 3.5
Reporting Requirements.
20
 
Section 3.6
Other Agreements.
24
 
Section 3.7
Use of Proceeds.
24
 
Section 3.8
Reporting Status.
25
 
Section 3.9
Payment of Revenues.
25
 
Section 3.10
Amendments.
25
 
Section 3.11
Distributions.
25
 
Section 3.12
Prohibition on Liens.
26
 
Section 3.13
Prohibition on Indebtedness.
26
 
Section 3.14
Compliance with Transaction Documents.
26
 
Section 3.15
Transactions with Affiliates.
26
 
Section 3.16
No Merger or Sale of Assets; No Formation of Subsidiaries.
27
 
Section 3.17
Payment of Taxes, Etc.
28
 
Section 3.18
Corporate Existence.
28
 
Section 3.19
Maintenance of Assets.
28
 
Section 3.20
No Investments.
28
 
Section 3.21
Acquisition of Assets.
29
 
Section 3.22
Inspection.
29
 
Section 3.23
Material Contracts.
29
 
Section 3.24
Insurance.
29
 
Section 3.25
Production Report and Lease Operating Statements.
30
 
Section 3.26
Operation and Maintenance of Properties.
31
 
Section 3.27
Title Information.
32
 
Section 3.28
Gas Imbalances, Take-or-Pay or Other Prepayments.
32
 
Section 3.29
Net Revenues.
32
 
Section 3.30
Capital Raise.
33
ARTICLE IV CONDITIONS
33
 
Section 4.1
Conditions Precedent to the Obligation of the Company to Close and to Sell the
Notes at the Closing.
33

 
 
 

--------------------------------------------------------------------------------

 
 

 
Section 4.2
Conditions Precedent to the Obligation of the Investors to Close at the Closing.
33
 
Section 4.3
Conditions Precedent to the Obligation of the Investors to Make Each Funding.
37
ARTICLE V CERTIFICATE LEGEND
38
 
Section 5.1
Legend.
38
ARTICLE VI INDEMNIFICATION
38
 
Section 6.1
General Indemnity.
38
 
Section 6.2
Indemnification Procedure.
38
ARTICLE VII REGARDING AGENT
39
 
Section 7.1
Appointment.
39
 
Section 7.2
Nature of Duties.
40
 
Section 7.3
Lack of Reliance on Agent: Resignation.
40
 
Section 7.4
Certain Rights of the Agent.
41
 
Section 7.5
Reliance.
41
 
Section 7.6
Notice of Default.
42
 
Section 7.7
Indemnification.
42
 
Section 7.8
The Company’s Undertaking to Agent.
42
 
Section 7.9
No Reliance on the Agent’s Obligor Identification Program.
42
 
Section 7.10
Other Agreements.
43
ARTICLE VIII MISCELLANEOUS
43
 
Section 8.1
Fees and Expenses.
43
 
Section 8.2
Specific Performance; Consent to Jurisdiction; Venue.
43
 
Section 8.3
Entire Agreement; Amendment.
44
 
Section 8.4
Notices.
44
 
Section 8.5
Waivers.
45
 
Section 8.6
Headings.
45
 
Section 8.7
Successors and Assigns.
45
 
Section 8.8
No Third Party Beneficiaries.
46
 
Section 8.9
Governing Law.
46
 
Section 8.10
Survival.
46
 
Section 8.11
Publicity.
46
 
Section 8.12
Counterparts.
46
 
Section 8.13
Severability.
47
 
Section 8.14
Further Assurances.
47

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBITS


Exhibit 1.1A
-
Form of Notes
Exhibit 1.1B
-
Form of Advance Request



SCHEDULES


Schedule 2.1(b)
-
Consents
Schedule 2.1(c)(i)
-
Authorized Capital Stock
Schedule 2.1(c)(ii)
-
Preemptive or Other Rights
Schedule 2.1(c)(iii)
-
Contracts for Additional Shares
Schedule 2.1(c)(iv)
-
Registration and Anti-Dilution Rights
Schedule 2.1(g)
-
Subsidiaries
Schedule 2.1(h)
-
Bank Accounts
Schedule 2.1(i)
-
Material Adverse Effect
Schedule 2.1(j)
-
Undisclosed Liabilities
Schedule 2.1(l)
-
Indebtedness
Schedule 2.1(m)
-
Oil and Gas Properties
Schedule 2.1(n)
-
Litigation
Schedule 2.1(w)
-
Collective Bargaining and Employment Agreements
Schedule 2.1(y)
-
Certain Developments
Schedule 2.1(bb)
-
Equity and Convertible Debt Issuances
Schedule 2.1(cc)
-
Brokers
Schedule 3.12
-
Permitted Liens

 
 
 

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED NOTE PURCHASE AGREEMENT
 
This AMENDED AND RESTATED NOTE PURCHASE AGREEMENT, dated as of May 12, 2016
(this “Agreement”), is by and between PEDEVCO CORP, a Texas corporation (the
“Company”), each of the entities party to this Agreement as investors
(collectively, the “Investors” and each, individually, an “Investor”) and BAM
ADMINISTRATIVE SERVICES LLC, as agent for the Investors (the
“Agent”).  Capitalized terms used below and not otherwise defined have the
meanings given to such terms in the Transaction Documents (as defined in Section
2.1(b) below) unless the context would require otherwise.
 
A.           The Company, certain of the Investors (the “Tranche B Investors”)
and Agent are parties to that certain Note Purchase Agreement dated March 7,
2014 (the “Original Agreement”);
 
B.           Pursuant to the terms of the Original Agreement, the Company has
issued to the Tranche B Investors certain Senior Secured Promissory Notes which
evidence the advances made by the Tranche B Investors (the “Tranche B Funding”)
to the Company pursuant to the Original Agreement (the “Original Tranche B
Notes”);
 
C.           The Company has requested that Agent and Investors restructure the
amounts due and owed by the Company to the Tranche B Investors under the
Original Tranche B Notes and issue to certain of the Investors (the “Tranche A
Investors”) Senior Secured Promissory Notes which evidence additional advances
that are to be made by the Tranche A Investors to the Company pursuant to this
Agreement (the “Tranche A Notes”); and
 
D.           Agent and Investors are willing to amend and restate the Original
Agreement in its entirety on the terms and conditions set forth in this
Agreement.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I
RESTRUCTURE OF LOAN; PURCHASE AND SALE OF TRANCHE A NOTES
 
Section 1.1                       Restructure of Loan.
 
(a)           The loans made by the Tranche B Investors to the Company under the
Original Tranche B Notes and the Tranche A Investors to the Company under the
Tranche A Notes shall be structured as one loan consisting of two tranches.  The
outstanding balance of the Original Tranche B Notes is hereby restructured and
shall consist of a Tranche B term loan in the outstanding principal amount of
$39,064,530.36 (“Tranche B”), which outstanding principal amount shall include
any and all accrued and unpaid interest and principal amounts deferred by the
Tranche B Investors through the Closing Date and which shall be evidenced by
those certain Amended and Restated Secured Promissory Notes, of even date
herewith, issued by the Company to each of the Tranche B Investors (the “Tranche
B Notes” and collectively with the Tranche A Notes, the “Notes”).  The
outstanding balance of the Tranche A Notes shall consist of a term loan in the
original aggregate principal amount of $25,960,000 (“Tranche A”).
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           The Company acknowledges and agrees that (i) the outstanding
principal balance of Tranche B is due and payable to the Tranche B Investors
pursuant to the terms of this Agreement and the Tranche B Notes, and (ii) the
outstanding principal balance of Tranche A is due and payable to the Tranche A
Investors pursuant to the terms of this Agreement and the Tranche A Notes.
 
(c)           As of the Closing Date, the Tranche B Notes shall provide for,
among other things, the following:
 
(i)           The “Maturity Date” of the Tranche B Notes issued to the Tranche B
Investors (other than RJ Credit LLC (“RJC”)) shall be June 11, 2019.
 
(ii)           The “Maturity Date” of the Tranche B Note issued to RJC shall be
July 11, 2019.
 
(iii)           From the Closing Date through December 31, 2017 (the “Tranche B
Deferral Period”), interest on the outstanding principal amount of the Tranche B
Notes issued to the Tranche B Investors (other than RJC) shall accrue monthly,
in arrears, at a rate of fifteen percent (15%) per annum, and be deferred until,
and be due and payable on, the Maturity Date.  During the Tranche B Deferral
Period, all interest deferred under the Tranche B Notes issued to the Tranche B
Investors (other than RJC) shall be added to the principal outstanding amount of
each applicable Tranche B Note on the first Business Day of the month
immediately following the month in which such deferred interest
accrued.  Commencing on January 1, 2018, interest on the outstanding principal
amount of the Tranche B Notes issued to the Tranche B Investors (other than RJC)
shall accrue monthly, in arrears, at a rate of fifteen percent (15%) per annum,
and shall be payable on February 1, 2018 and on the first day of each month
thereafter until the Maturity Date.
 
(iv)            All interest on the outstanding principal amount of the Tranche
B Note issued to RJC shall accrue monthly, in arrears, at a rate of fifteen
percent (15%) per annum, and be deferred until, and be due and payable on, the
Maturity Date.
 
(d)           Except as the Investors may hereafter expressly consent in writing
or as otherwise expressly set forth herein or in the Tranche A Notes or the
Tranche B Notes:
 
(i)           The payment of and the lien granted hereunder on the Company and
its Subsidiaries’ assets as collateral security for the Tranche B Note issued to
RJC shall be subordinated to the payment in full of the Tranche A Notes and the
Tranche B Notes issued to the other Tranche B Investors, and no payments or
other distributions whatsoever shall be made, nor shall any property or assets
of the Company and its Subsidiaries be applied to the purchase or other
acquisition or retirement of Tranche B Note issued to RJC until the payment in
full of all obligations under the Tranche A Notes and the Tranche B Notes issued
to the other Tranche B Investors; provided that, so long as no Event of Default
exists at such time or arises as a result thereof, payment and capitalization of
scheduled interest payments shall be permitted in accordance with the terms of
this Agreement, the Tranche A Notes and the Tranche B Notes;
 
(ii)           The payment of and the lien granted hereunder on the Company and
its Subsidiaries’ assets as collateral security for the Tranche B Notes issued
to the Tranche B Investors (other than RJC) shall be subordinated to the payment
in full of the Tranche A Notes, and no payments or other distributions
whatsoever shall be made, nor shall any property or assets of the Company and
its Subsidiaries be applied to the purchase or other acquisition or retirement
of the Tranche B Notes issued to the Tranche B Investors (other than RJC) until
the payment in full of all obligations under the Tranche A Notes; provided that,
so long as no Event of Default exists at such time or arises as a result
thereof, payment and capitalization of scheduled interest payments shall be
permitted in accordance with the terms of this Agreement, the Tranche A Notes
and the Tranche B Notes; and
 
 
2

--------------------------------------------------------------------------------

 
(iii)           The payment of and the lien granted hereunder on the Company and
its Subsidiaries’ assets as collateral security for the Tranche A Note issued to
RJC shall be subordinated to the payment in full of the Tranche A Notes issued
to the other Tranche A Investors, and no payments or other distributions
whatsoever shall be made, nor shall any property or assets of the Company and
its Subsidiaries be applied to the purchase or other acquisition or retirement
of Tranche A Note issued to RJC until the payment in full of all obligations
under the Tranche A Notes issued to the other Tranche A Investors; provided
that, so long as no Event of Default exists at such time or arises as a result
thereof, payment and capitalization of scheduled interest payments shall be
permitted in accordance with the terms of this Agreement, the Tranche A Notes
and the Tranche B Notes.
 
Section 1.2                       Purchase and Sale of Tranche A Notes.
 
(a)           On the Closing Date (as defined in Section 1.33), upon
satisfaction of the terms and conditions set forth in ARTICLE IV, the Company
shall issue to each Tranche A Investor a Senior Secured Promissory Note,
substantially in the form of Exhibit 1.1A hereto, each such Tranche A Note shall
evidence the Tranche A advances made by the Tranche A Investors to the Company
pursuant to this Agreement.
 
(b)           On the Closing Date, upon satisfaction of the terms and conditions
set forth in ARTICLE IV and in reliance on the representations and warranties of
the Company set forth herein and in the other Transaction Documents (as defined
in Section 2.1(b)), each Tranche A Investor (other than RJC) shall advance to
the Company, or as otherwise directed by the Company, an amount not to exceed
its Pro Rata Share of the result of i) $6,422,123.57 (the “Initial Tranche A
Funding”); provided that such Tranche A Investor shall not be obligated to make
an advance in excess of the amount set forth opposite the term “Tranche A Term
Commitment” under such Tranche A Investor’s signature on the signature pages to
this Agreement (such amount, the “Tranche A Term Commitment”).  The issuance and
sale of the Tranche A Notes is referred to herein as the “Closing”.  For
purposes of this Agreement, “Pro Rata Share” shall mean, with respect to each
Tranche A Investor (other than RJC), a fraction, expressed as a percentage, the
numerator of which is the Tranche A Term Commitment of such Tranche A Investor
and the denominator of which is the Tranche A Term Commitment of all of the
Tranche A Investors (other than RJC).
 
(c)           Subject to the terms and conditions set forth in ARTICLE IV and in
reliance on the representations and warranties of the Company set forth herein
and in the other Transaction Documents, each Tranche A Investor (other than RJC)
shall, from time to time prior to May 11, 2019 (the “Maturity Date”), advance to
the Company such additional amounts requested by the Company (each such advance,
a “Subsequent Tranche A Funding”; the Initial Tranche A Funding and the
Subsequent Tranche A Fundings, collectively, the “Investor Tranche A Fundings”
and each, individually, an “Investor Tranche A Funding”), provided that ii) the
Company may not request a Subsequent Tranche A Funding more than one time in any
calendar month, iii) Agent shall have received a written request from the
Company at least fifteen (15) Business Days prior to the requested date of such
advance in the form of Exhibit 1.1B attached hereto (the “Advance Request”); iv)
no Event of Default (as defined in the Notes) or event that with the passage of
time or the giving of notice, or both, would become an Event of Default (a
“Default”) shall have occurred and be continuing or would result therefrom, and
v) the Company shall provide to Agent such documents, instruments, certificates
and other writings as Agent shall require in its sole and absolute
discretion.  The Company acknowledges and agrees that the advancement of all or
any portion of the Subsequent Tranche A Funding is in the sole and absolute
discretion of Agent and the Tranche A Investors (other than RJC) and that
nothing contained herein shall obligate any applicable Tranche A Investor to
fund all or any part of the Subsequent Tranche A Funding.  Each Tranche A
Investor (other than RJC) is permitted to deduct and retain from each Subsequent
Tranche A Funding made to the Company the amount of fees and expenses of each
such Tranche A Investor the Company is obligated to pay pursuant to Section
8.1.  Each Subsequent Tranche A Funding shall be in a minimum amount of $500,000
and integral multiples of $100,000 in excess thereof.  The aggregate amount of
Subsequent Tranche A Fundings made by the Trance A Investors (other than RJC)
under this Agreement shall not exceed $18,577,876.43 and any Subsequent Tranche
A Funding repaid may not be reborrowed.  The net proceeds of each Subsequent
Tranche A Funding shall be immediately deposited into an account subject to a
Deposit Account Control Agreement in favor of Agent.  For purposes of this
Agreement, “Business Day” shall mean any day banking transactions can be
conducted in New York City, New York and does not include any day which is a
federal or state holiday in such location.   Any amount borrowed and repaid
hereunder in respect of the Initial Tranche A Funding or any Subsequent Tranche
A Funding may not be re-borrowed.
 
 
3

--------------------------------------------------------------------------------

 
(d)           Subject to the terms and conditions set forth in ARTICLE IV and in
reliance on the representations and warranties of the Company set forth herein
and in the other Transaction Documents, RJC shall unconditionally advance to the
Company Two Hundred Forty Thousand Dollars ($240,000) within thirty (30) days of
the Closing Date and within thirty (30) days of each of July 1, 2016, October 1,
2016 and January 1, 2017 (collectively, the “RJC Fundings” and each,
individually, a “RJC Funding” and collectively with the Investor Tranche A
Fundings and the Tranche B Funding, the “Fundings”), provided that no Event of
Default or Default shall have occurred and be continuing or would result
therefrom.  The aggregate amount of the RJC Fundings made by RJC under this
Agreement shall not exceed $960,000 and any RJC Funding repaid may not be
reborrowed.  Simultaneously with the execution and delivery of this Agreement,
Golden Globe Energy (US), LLC, an affiliate of RJC, has agreed to guarantee the
payment of the RJC Fundings pursuant to the terms of that certain Guaranty of
even date herewith and has delivered to the Company that certain Share Pledge
Agreement as collateral for such RJC Funding payments, each of which is given
for purposes of securing the RJC Fundings only.  The RJC Fundings shall be
evidenced by a Tranche A Note.
 
(e)           The aggregate outstanding principal amount of the Tranche A Notes
and all accrued and unpaid interest thereon shall be due and payable on the
earlier of the Maturity Date (as such term is defined in the Tranche A Notes)
and the date on which such principal amount is accelerated after the occurrence
of an Event of Default pursuant to the terms of the Tranche A Notes, provided
that the Company shall not pay, and RJC shall not accept, any payment on account
of the Tranche A Note issued by the Company to RJC until the Company has paid in
full all amounts outstanding under the Tranche A Notes issued to the other
Tranche A Investors.
 
 
4

--------------------------------------------------------------------------------

 
 
(f)           The aggregate outstanding principal amount of the Tranche B Notes
and all accrued and unpaid interest thereon shall be due and payable on the
earlier of the Maturity Date (as such term is defined in the Tranche B Notes)
and the date on which such principal amount is accelerated after the occurrence
of an Event of Default pursuant to the terms of the Tranche B Notes, provided
that the Company shall not pay, and RJC shall not accept, any payment of
principal on account of the Tranche B Note issued by the Company to RJC until
the Company has paid in full all amounts outstanding under the Tranche B Notes
issued to the other Tranche B Investors.
 
Section 1.3                       Closing.
 
The Closing under this Agreement shall take place immediately upon the execution
of this Agreement by the parties hereto and the satisfaction of the conditions
contained in Section 4.2 and Section 4.3 or on such other date as may be agreed
upon in writing by the parties hereto (the “Closing Date”).  The Closing shall
take place at the offices of Cole Schotz, P.C., 1325 Avenue of the Americas,
19th Floor, New York, NY 10:00 a.m., New York time, or at some other time and
location as may be agreed upon by the parties hereto.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES
 
Section 2.1                       Representations and Warranties of the Company.
 
The Company hereby represents and warrants to the Investors and the Agent, as of
the date hereof and the date of the Closing hereunder, as follows:
 
(a)                                            Organization, Good Standing and
Power.  The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Texas and has the requisite
corporate power to own, lease and operate its properties and assets and to
conduct its business as it is now being conducted.  The Company does not have
any direct or indirect Subsidiaries (as defined in Section 2.1(g)) or own
securities of any kind in any other entity except as set forth on Schedule
2.1(g) hereto.  The Company and each such Subsidiary is duly qualified as a
foreign corporation or limited liability company to do business and is in good
standing in every other jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary except for
any jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified would not reasonably be expected to have a Material Adverse
Effect.  For the purposes of this Agreement, “Material Adverse Effect” means a
material adverse effect on vi) the business, operations, properties, prospects
or financial condition of the Company and its Subsidiaries (whether individually
or taken together as a whole), vii) the ability of the Company or its
Subsidiaries to perform any of its obligations under this Agreement or any of
the other Transaction Documents (as defined in Section 2.1(b)), viii) the
Collateral, or the Agent’s Liens (on behalf of itself and the Investors) on the
Collateral or the priority of such Liens, or ix) the rights of or benefits
available to the Agent or the Investors under this Agreement or any of the other
Transaction Documents.  Pacific Energy Development MSL, LLC (“PED MSL”) and
White Hawk Petroleum, LLC do not own any assets, do not and will not conduct any
business on and after the date hereof, and are currently in the process of being
dissolved by the Company.  The Company shall not make, nor shall it permit, any
capital contributions or loans to be made to PED MSL or White Hawk Petroleum,
LLC, other than nominal capital contributions necessary to fund the liquidation
and dissolution of such entities.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)                                            Authorization; Enforcement.  The
Company and the Subsidiaries (as applicable) have the requisite corporate or
limited liability company power and authority to enter into and perform this
Agreement, the Notes, the Security Agreement dated March 7, 2014 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) by and among the Company, the Subsidiaries and the Agent,
those certain leasehold and fee mortgages or deeds of trust dated March 7, 2014
(as amended, amended and restated, supplemented or otherwise modified from time
to time, collectively, the “Mortgages”) by and between the Company, the trustee
(if applicable) and the Agent, the Officer’s Certificate to be delivered by the
Company, dated as of the Closing Date (the “Officer’s Certificate”), the Patent
Security Agreement dated March 7, 2014 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Patent Security
Agreement”) by and between the Company and the Agent, those certain Amended and
Restated Warrants and those certain Warrants, each dated as of the date hereof
(as amended, amended and restated, supplemented or otherwise modified from time
to time, collectively, the “Warrant”) by and between the Company and each
Investor, and the Guaranty dated March 7, 2014 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Guaranty”;
this Agreement, the Notes, the Security Agreement, the Mortgages, the Patent
Security Agreement, the Warrant, the Guaranty and any other documents executed
and delivered by the Company or any of the Subsidiaries in connection with this
Agreement or the transactions contemplated hereby, collectively, the
“Transaction Documents”) delivered or to be delivered by each of the
Subsidiaries to the Agent, and to issue and sell the Notes in accordance with
the terms hereof.  The execution, delivery and performance of the Transaction
Documents by the Company and the Subsidiaries and the consummation of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate or limited liability company action, and
no further consent or authorization of the Company, its Board of Directors,
manager, stockholders or any other third party is required, except as set forth
on Schedule 2.1(b) hereto.  When executed and delivered by the Company and the
Subsidiaries, each of the Transaction Documents shall constitute a valid and
binding obligation of the Company and the Subsidiaries enforceable against the
Company and the Subsidiaries in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor’s rights and remedies or
by other equitable principles of general application.
 
(c)                                            Capitalization.  The authorized
capital stock and the issued and outstanding shares of capital stock of the
Company as of the Closing Date is set forth on Schedule 2.1(c)(i) hereto.  All
of the outstanding shares of the common stock, $0.001 par value per share of the
Company (“Common Stock”) and any other outstanding security of the Company have
been duly and validly authorized.  Except as set forth on Schedule 2.1(c)(ii)
hereto, no shares of Common Stock or any other security of the Company are
entitled to preemptive rights or registration rights and there are no
outstanding options, warrants, scrip, rights to subscribe to, call or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company.  Furthermore,
except as set forth on Schedule 2.1(c)(iii) hereto, there are no contracts,
commitments, understandings, or arrangements by which the Company is or may
become bound to issue additional shares of the capital stock of the Company or
options, securities or rights convertible into shares of capital stock of the
Company.  Except as set forth on Schedule 2.1(c)(iv) hereto, the Company is not
a party to or bound by any agreement or understanding granting registration or
anti-dilution rights to any person with respect to any of its equity or debt
securities. The Company is not a party to, and it has no knowledge of, any
agreement or understanding restricting the voting or transfer of any shares of
the capital stock of the Company.
 
 
6

--------------------------------------------------------------------------------

 
(d)                                            Issuance of Securities.  The
Notes have been duly authorized by all necessary corporate action and, when paid
for or issued in accordance with the terms hereof, the Notes shall be validly
issued and outstanding, free and clear of all liens, encumbrances and rights of
refusal of any kind.
 
(e)                                            No Conflicts.  The execution,
delivery and performance of the Transaction Documents by the Company and the
Subsidiaries, the performance by the Company of its obligations under the Notes
and the consummation by the Company and the Subsidiaries of the transactions
contemplated hereby and thereby, and the issuance of the Notes as contemplated
hereby, do not and will not (i) violate or conflict with any provision of the
Company’s Certificate of Formation (the “Certificate of Formation”) or Bylaws
(the “Bylaws”), each as amended to date, or any Subsidiary’s comparable charter
documents, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries’
respective properties or assets are bound, (iii) result in a violation of any
federal, state, local or foreign statute, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations) applicable
to the Company or any of its Subsidiaries or by which any property or asset of
the Company or any of its Subsidiaries are bound or affected, or (iv) except as
set forth in the Transaction Documents, create or impose a lien, mortgage,
security interest, charge or encumbrance of any nature on any property or asset
of the Company or its Subsidiaries under any agreement or any commitment to
which the Company or any of its Subsidiaries is a party or by which the Company
or any of its Subsidiaries is bound or by which any of their respective
properties or assets are bound, except, in all cases, for such conflicts,
defaults, terminations, amendments, acceleration, cancellations and violations
as would not, individually or in the aggregate, have a Material Adverse Effect
(other than violations pursuant to clauses (i) or (iii) (with respect to federal
and state securities laws)).  Except as set forth in Schedule 2.1(b), neither
the Company nor any of its Subsidiaries is required under federal, state,
foreign or local law, rule or regulation to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, in order for it to execute, deliver or perform any of its obligations
under the Transaction Documents or issue and sell the Notes in accordance with
the terms hereof (other than any filings, consents and approvals that may be
required to be made by the Company under applicable state and federal securities
laws, rules or regulations (which if required, shall be filed on a timely basis)
and filings to perfect liens or security interests granted to the Agent pursuant
to the Transaction Documents).  The business of the Company and its Subsidiaries
is not being conducted in violation of any laws, ordinances or regulations of
any governmental entity, except for such violations that would not reasonably be
expected to have, whether individually or in the aggregate, a Material Adverse
Effect.
 
 
7

--------------------------------------------------------------------------------

 
(f)                                            Commission Documents, Financial
Statements.  The Common Stock of the Company is registered pursuant to Section
12(b) or 12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the Securities
and Exchange Commission (the “Commission”) pursuant to the reporting
requirements of the Exchange Act since July 27, 2012 (other than in connection
with the Current Report on Form 8-K/A filed with the Commission on October 9,
2012, which was due within four business days of July 27, 2012) (all of the
foregoing including filings incorporated by reference therein and amendments
thereto being referred to herein as the “Commission Documents”).  Each
Commission Document complied with the requirements of the Exchange Act and the
rules and regulations of the Commission promulgated thereunder and other
federal, state and local laws, rules and regulations applicable to such
documents, and the Commission Documents did not, as of their respective filing
dates, contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  As of their respective dates, the financial statements of the
Company included in the Commission Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the Commission or other applicable rules and regulations with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles (“GAAP”) applied on a consistent
basis during the periods involved (except (i) as may be otherwise indicated in
such financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of the Company and its Subsidiaries as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).
 
(g)                                            Subsidiaries.  Schedule 2.1(g)
hereto sets forth each Subsidiary of the Company, showing the jurisdiction of
its incorporation or organization and showing the percentage of each person’s
ownership of the outstanding stock or other interests of such Subsidiary.  For
the purposes of this Agreement, “Subsidiary” shall mean any corporation or other
entity of which at least 50% of the securities or other ownership interest
having ordinary voting power (absolutely or contingently) for the election of
directors or other persons performing similar functions are at the time owned
directly or indirectly by the Company and/or any of its Subsidiaries; provided
that for purposes of this Agreement, PED MSL shall be deemed to be a Subsidiary
of the Company.  All of the outstanding shares of capital stock of each
Subsidiary have been duly authorized and validly issued, and are fully paid and
nonassessable.  There are no outstanding preemptive, conversion or other rights,
options, warrants or agreements granted or issued by or binding upon any
Subsidiary for the purchase or acquisition of any shares of capital stock of any
Subsidiary or any other securities convertible into, exchangeable for or
evidencing the rights to subscribe for any shares of such capital
stock.  Neither the Company nor any Subsidiary is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of the capital stock of any Subsidiary or any convertible securities,
rights, warrants or options of the type described in the preceding sentence
except as set forth on Schedule 2.1(g) hereto.  Neither the Company nor any
Subsidiary is party to, nor has any knowledge of, any agreement restricting the
voting or transfer of any shares of the capital stock of any Subsidiary.  Each
subsidiary is duly organized, validly existing and in good standing under the
laws of the jurisdictions set forth on Schedule 2.1(g) and has the requisite
corporate or other power to own, lease and operate its properties and assets and
to conduct its business as it is now being conducted.
 
 
8

--------------------------------------------------------------------------------

 
(h)                                            Bank Accounts.  Schedule 2.1(h)
sets forth a complete and accurate list  of deposit accounts (the “Bank
Accounts”) owned by the Company and each Subsidiary.
 
(i)                                            No Material Adverse
Change.  Except as set forth on Schedule 2.1(i) hereto, since December 31, 2015,
neither the Company nor its Subsidiaries have experienced or suffered any
Material Adverse Effect.
 
(j)                                            No Undisclosed
Liabilities.  Except as set forth on Schedule 2.1(j) hereto, since December 31,
2015, neither the Company nor any of its Subsidiaries has incurred any
liabilities, obligations, claims or losses (whether liquidated or unliquidated,
secured or unsecured, absolute, accrued, contingent or otherwise) other than
those incurred in the ordinary course of the Company’s or its Subsidiaries
respective businesses or which, individually or in the aggregate, are not
reasonably likely to have a Material Adverse Effect.
 
(k)                                            No Undisclosed Events or
Circumstances.  Since December 31, 2015, no event or circumstance has occurred
or exists with respect to the Company or its Subsidiaries or their respective
businesses, properties, prospects, operations or financial condition, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.
 
(l)                                            Indebtedness.  Schedule 2.1(l)
hereto sets forth as of the date hereof all outstanding secured and unsecured
Indebtedness of the Company or any Subsidiary, or for which the Company or any
Subsidiary has commitments.  For the purposes of this Agreement, “Indebtedness”
shall mean, with respect to any Person, (a) all obligations for borrowed money,
(b) all obligations evidenced by bonds, debentures, notes, or other similar
instruments and all reimbursement or other obligations in respect of letters of
credit, bankers acceptances, current swap agreements, interest rate hedging
agreements (including, without limitation, interest rate and commodity hedging
agreements), or other financial products, (c) all capital lease obligations, (d)
all obligations or liabilities secured by a lien or encumbrance on any asset of
such Person, irrespective of whether such obligation or liability is assumed,
(e) all obligations for the deferred purchase price of assets, together with
trade debt and other accounts payable that exceed $50,000 in the aggregate in
any fiscal year, (f) all synthetic leases, (g) all obligations with respect to
redeemable stock and redemption or repurchase obligations under any capital
stock or other equity securities issued by such Person, (h) all reimbursement
obligations and other liabilities of such Person with respect to surety bonds
(whether bid, performance or otherwise), letters of credit, banker’s
acceptances, drafts or similar documents or instruments issued for such Person’s
account, (i) indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer to the extent such Person is
liable therefore as a result of such Person’s ownership interest in such entity,
except to the extent that the terms of such indebtedness expressly provide that
such Person is not liable therefore or such Person has no liability therefore as
a matter of law, (j) trade debt and other account payables which remain unpaid
more than sixty (60) days past the invoice date, and (k) any obligation
guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted or sold with recourse) any of the
foregoing obligations of any other Person; provided, however, Indebtedness shall
not include (I) usual and customary trade debt and other accounts payable
incurred in the ordinary course of business less than sixty (60) days past the
invoice date and (II) endorsements for collection or deposit in the ordinary
course of business.  Neither the Company nor any Subsidiary is in default with
respect to any Indebtedness.  “Person” means any individual, sole
proprietorship, joint venture, partnership, corporation, limited liability
company, association, joint-stock company, unincorporated organization,
cooperative, trust, estate, governmental entity or any other entity of any kind
or nature whatsoever.
 
 
9

--------------------------------------------------------------------------------

 
(m)                                            Title to Assets.  Each of the
Company and the Subsidiaries has good, valid, and marketable title to all of its
real and personal property reflected in the Commission Documents and as set
forth on Schedule 2.1(m), free and clear of any mortgages, pledges, charges,
liens, security interests or other encumbrances, except for: (i) the Permitted
Encumbrances; (ii) burdens recorded before the Closing Date in the real property
records of the county in which the assets set forth in the Commission Documents
or on Schedule 2.1(m) are located, other than any such burdens that arise by,
from, through, under or as a result of any act by the Company, any Subsidiary or
any Affiliate of the Company or any Subsidiary; and (iii) those which
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  Any leases of the Company and each of its Subsidiaries
are valid and subsisting and in full force and effect.  Pursuant to, and upon
execution and delivery of, the Security Agreement and the filing of financing
statements and Mortgages in the appropriate jurisdictions, the Company and its
Subsidiaries shall have granted to the Agent a perfected, first priority
security interest in substantially all of the Company’s and each of its
Subsidiaries’ Oil and Gas Properties with respect to which a security interest
may be perfected by the filing of such financing statements and Mortgages, which
shall be a first priority security interest on all of such assets except for the
Permitted Encumbrances and burdens recorded before the Closing Date in the real
property records of the county in which the assets set forth in the Commission
Documents or on Schedule 2.1(m) are located, other than any such burdens that
arise by, from, through, under or as a result of any act by the Company, any
Subsidiary or any Affiliate of the Company or any Subsidiary. With respect to
the Oil and Gas Properties listed on Schedule 2.1(m), “good, valid and
marketable title” means such title that will enable the title holder to receive
from each of such Oil and Gas Properties at least the “Net Revenue Interest” for
the wells identified on Schedule 2.1(m) associated with each of such Oil and Gas
Properties, without reduction, suspension, or termination throughout the
productive life of the wells, except for any reduction, suspension, or
termination: (i) caused by orders of the appropriate regulatory agency having
jurisdiction over an Oil and Gas Properties that are promulgated after the
Closing Date and that concern pooling, unitization, communitization, or spacing
matters affecting an Oil and Gas Properties; or (ii) otherwise set out in
Schedule 2.1(m).  “Good, valid and marketable title” also means title that will
obligate the title holder to bear no greater  “Working Interest” than the
Working Interest for each of the wells identified on Schedule 2.1(m)  as being
associated with each of such Oil and Gas Properties, without increase throughout
the productive life of the wells, except for any increase: (i) that also results
in the Net Revenue Interest associated with the well being proportionately
increased; (ii) caused by contribution requirements provided for under
provisions similar to those contained in Article VI of the A.A.P.L. Form
610-1989 Model Form Operating Agreement; (iii) caused by orders of the
appropriate regulatory agency having jurisdiction over an Oil and Gas Properties
that are promulgated after the Closing Date and that concern pooling,
unitization, communitization, or spacing matters affecting any Oil and Gas
Properties; or (iv) otherwise set forth in Schedule 2.1(m).
 
 
10

--------------------------------------------------------------------------------

 
(n)                                            Actions Pending.  There is no
action, suit, claim, investigation, arbitration, alternate dispute resolution
proceeding or other proceeding pending or, to the knowledge of the Company,
threatened against the Company or any Subsidiary which questions the validity of
this Agreement or any of the other Transaction Documents or any of the
transactions contemplated hereby or thereby or any action taken or to be taken
pursuant hereto or thereto.  Except as set forth on Schedule 2.1(n) hereto,
there is no action, suit, claim, investigation, arbitration, alternate dispute
resolution proceeding or other proceeding pending or, to the knowledge of the
Company, threatened against or involving the Company, any Subsidiary or any of
their respective properties or assets, which individually or in the aggregate,
would reasonably be expected, if adversely determined, to have a Material
Adverse Effect.  There are no outstanding orders, judgments, injunctions, awards
or decrees of any court, arbitrator or governmental or regulatory body against
the Company or any Subsidiary or any officers or directors of the Company or
Subsidiary in their capacities as such, which individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
 
(o)                                            Compliance with Law.  The
business of the Company and the Subsidiaries has been and is presently being
conducted in accordance with all applicable federal, state and local
governmental laws, rules, regulations and ordinances, except such that,
individually or in the aggregate, the noncompliance therewith could not
reasonably be expected to have a Material Adverse Effect.  The Company and each
of its Subsidiaries have all franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals necessary for the
conduct of its business as now being conducted by it unless the failure to
possess such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
 
(p)             Taxes.  Since July 27, 2012, the date of the closing of the
Company’s Agreement and Plan of Reorganization between the Company, Blast
Acquisition Corp., a wholly-owned Nevada subsidiary of the Company, and Pacific
Energy Development Corp., a privately-held Nevada corporation, (i) the Company
and each of the Subsidiaries has accurately prepared and filed (or validly
extended) all federal, state and other tax returns required by law to be filed
by it, has paid or made provisions for the payment of all taxes shown to be due
and all additional assessments, and adequate provisions have been and are
reflected in the financial statements of the Company and the Subsidiaries for
all current taxes and other charges to which the Company or any Subsidiary is
subject and which are not currently due and payable; and (ii) none of the
federal income tax returns of the Company or any Subsidiary have been audited by
the Internal Revenue Service.   The Company has no knowledge of any additional
assessments, adjustments or contingent tax liability (whether federal or state)
of any nature whatsoever, whether pending or threatened against the Company or
any Subsidiary for any period, nor of any basis for any such assessment,
adjustment or contingency.
 
 
11

--------------------------------------------------------------------------------

 
(q)                                            Disclosure.  To the Company’s
knowledge, neither this Agreement nor the Schedules hereto nor any other
documents, certificates or instruments furnished to any Investor or the Agent by
or on behalf of the Company or any Subsidiary in connection with the
transactions contemplated by this Agreement, taken together as a whole, contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made herein or therein, in the light
of the circumstances under which they were made herein or therein, not
misleading.
 
(r)                                            Environmental Compliance.  Except
as would not reasonably be expected to have a Material Adverse Effect, the
Company and each of its Subsidiaries have obtained all approvals,
authorizations, certificates, consents, licenses, orders and permits or other
similar authorizations of all governmental authorities, or from any other
person, that are required under any Environmental Laws.  “Environmental Laws”
shall mean all applicable laws relating to the protection of the environment
including, without limitation, all requirements pertaining to reporting,
licensing, permitting, controlling, investigating or remediating emissions,
discharges, releases or threatened releases of hazardous substances, chemical
substances, pollutants, contaminants or toxic substances, materials or wastes,
whether solid, liquid or gaseous in nature, into the air, surface water,
groundwater or land, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
material or wastes, whether solid, liquid or gaseous in nature.  Except as would
not reasonably be expected to have a Material Adverse Effect, the Company has
all necessary governmental approvals required under all Environmental Laws as
necessary for the Company’s business or the business of any of its
Subsidiaries.  The Company and each of its Subsidiaries are also in material
compliance with all other limitations, restrictions, conditions, standards,
requirements, schedules and timetables required or imposed under all
Environmental Laws.  Except for such instances as would not individually or in
the aggregate have a Material Adverse Effect, Company has not received written
notice of any past or present events, conditions, circumstances, incidents,
actions or omissions relating to or in any way affecting the Company or its
Subsidiaries that violate or may violate any Environmental Law after the Closing
Date or that may give rise to any environmental liability, or otherwise form the
basis of any claim, action, demand, suit, proceeding, hearing, study or
investigation (i) under any Environmental Law, or (ii) based on or related to
the manufacture, processing, distribution, use, treatment, storage (including
without limitation underground storage tanks), disposal, transport or handling,
or the emission, discharge, release or threatened release of any hazardous
substance.
 
(s)                                            Books and Records; Internal
Accounting Controls.  The records and documents of the Company and its
Subsidiaries accurately reflect in all material respects the information
relating to the business of the Company and its Subsidiaries, the location and
collection of their assets, and the nature of all transactions giving rise to
the obligations or accounts receivable of the Company or any Subsidiary. The
Company is in material compliance with all provisions of the Sarbanes-Oxley Act
of 2002 and the Dodd Frank Act which are applicable to it as of the Closing
Date. The Company and its Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP or International Financial Reporting
Standards (“IFRS”), as applicable, and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and designed such disclosure controls and procedures
to ensure that information required to be disclosed by the Company in the
reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms. The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the end
of the period covered by the Company’s most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”).  The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no changes in the Company’s internal control
over financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.
 
 
12

--------------------------------------------------------------------------------

 
(t)                                            Material Agreements.  Except as
would not reasonably be expected to have a Material Adverse Effect, the Company
and each of its Subsidiaries have performed all obligations required to be
performed by them to date under any written or oral contract, instrument,
agreement, commitment, obligation, plan or arrangement, filed or required to be
filed with the Commission or any other material contract, material instrument,
material agreement, material commitment, material obligation, material plan or
material arrangement to which the Company or any Subsidiary is a party or by
which the Company’s or any Subsidiary’s properties or assets are bound (the
“Material Agreements”).  Neither the Company nor any of its Subsidiaries has
received any notice of default under any Material Agreement, which has not been
waived or cured.  Neither the Company nor any of its Subsidiaries is currently
in default under any Material Agreement now in effect.
 
(u)                                            Transactions with
Affiliates.  There are no loans, leases, agreements, contracts, royalty
agreements, management contracts or arrangements or other continuing
transactions between (a) the Company, any Subsidiary or any of their respective
customers or suppliers on the one hand, and (b) on the other hand, any officer,
employee, consultant or director of the Company, or any of its Subsidiaries, or
any person owning at least 5% of the outstanding capital stock of the Company or
any Subsidiary or any member of the immediate family of such officer, employee,
consultant, director or stockholder or any corporation or other entity
controlled by such officer, employee, consultant, director or stockholder, or a
member of the immediate family of such officer, employee, consultant, director
or stockholder which, in each case, is required to be disclosed in the
Commission Documents or in the Company’s most recently filed definitive proxy
statement on Schedule 14A, that is not so disclosed in the Commission Documents
or in such proxy statement.
 
 
13

--------------------------------------------------------------------------------

 
(v)                                            Securities Act of 1933.  The
Company has complied and will comply with all applicable federal and state
securities laws in connection with the offer, issuance and sale of the Notes
hereunder.  Neither the Company nor anyone acting on its behalf, directly or
indirectly, has or will sell, offer to sell or solicit offers to buy the Notes
or similar securities to, or solicit offers with respect thereto from, or enter
into any negotiations relating thereto with, any person, or has taken or will
take any action so as to bring the issuance and sale of the Notes under the
registration provisions of the Securities Act and applicable state securities
laws, and neither the Company nor any of its affiliates, nor any person acting
on its or their behalf, has engaged in any form of general solicitation or
general advertising (within the meaning of Regulation D under the Securities
Act) in connection with the offer or sale of the Notes.  The Company is not, and
has not been for a period of more than 12 months prior to the date of the
issuance of the Notes, an issuer identified in Rule 144(i)(l) under the
Securities Act.   Neither the Company, nor any of its directors, officers or
controlling persons, has taken or will, in violation of applicable law, take,
any action designed to or that might reasonably be expected to cause or result
in, or which has constituted, stabilization or manipulation of the price of the
Common Stock to facilitate the sale or resale of the securities issued or
issuable in connection with the transactions contemplated hereunder.
 
(w)                                            Employees.  Neither the Company
nor any Subsidiary has any collective bargaining arrangements or agreements
covering any of its employees, except as set forth on Schedule 2.1(w)
hereto.  Except as set forth on Schedule 2.1(w) hereto, neither the Company nor
any Subsidiary has any employment contract, agreement regarding proprietary
information, non-competition agreement, non-solicitation agreement,
confidentiality agreement, or any other similar contract or restrictive
covenant, relating to the right of any officer, employee or consultant to be
employed or engaged by the Company or such Subsidiary required to be disclosed
in the Commission Documents that is not so disclosed.  No officer, consultant or
key employee of the Company or any Subsidiary whose termination, either
individually or in the aggregate, would be reasonably likely to have a Material
Adverse Effect, has terminated or, to the knowledge of the Company, has any
present intention of terminating his or her employment or engagement with the
Company or any Subsidiary.
 
(x)                                            Intellectual Property.  The
Company and each of the Subsidiaries owns, or possesses the rights to use, all
patents (and any patentable improvements thereof), trademarks, service marks,
trade names, domain names, copyrights and websites (or copyrightable derivative
works thereof), and intellectual property rights relating thereto (to any of the
foregoing list, whether or not registered), licenses and authorizations which
are necessary for the conduct of its business as now conducted without
infringement or any conflict with the rights of others.
 
(y)                                            Absence of Certain
Developments.  Except as set forth on Schedule 2.1(y) hereto, since December 31,
2015, neither the Company nor any Subsidiary has:
 
 
14

--------------------------------------------------------------------------------

 
(i)           issued any stock, bonds or other corporate securities or any
right, options or warrants with respect thereto;
 
(ii)           borrowed any amount in excess of $50,000 or incurred or become
subject to any other liabilities in excess of $50,000 (absolute or contingent)
except current liabilities incurred in the ordinary course of business which are
comparable in nature and amount to the current liabilities incurred in the
ordinary course of business during the comparable portion of its prior fiscal
year, as adjusted to reflect the current nature and volume of the business of
the Company and its Subsidiaries;
 
(iii)           discharged or satisfied any lien or encumbrance in excess of
$50,000 or paid any obligation or liability (absolute or contingent) in excess
of $50,000, other than current liabilities paid in the ordinary course of
business;
 
(iv)           declared or made any payment or distribution of cash or other
property to stockholders with respect to its stock, or purchased or redeemed, or
made any agreements so to purchase or redeem, any shares of its capital stock,
in each case in excess of $25,000 individually or $50,000 in the aggregate;
 
(v)           sold, assigned or transferred any other tangible assets, or
canceled any debts or claims, in each case in excess of $50,000, except in the
ordinary course of business;
 
(vi)           sold, assigned or transferred any patent rights, trademarks,
trade names, copyrights, trade secrets or other intangible assets or
intellectual property rights in excess of $50,000, or disclosed any proprietary
confidential information to any person except to customers in the ordinary
course of business or pursuant to nondisclosure agreements;
 
(vii)           suffered any material losses or waived any rights of material
value, whether or not in the ordinary course of business, or suffered the loss
of any material amount of prospective business;
 
(viii)           made any changes in employee compensation except in the
ordinary course of business and consistent with past practices;
 
(ix)           made capital expenditures or commitments therefor that aggregate
in excess of $50,000;
 
(x)           entered into any material transaction, whether or not in the
ordinary course of business;
 
(xi)           made charitable contributions or pledges in excess of $5,000;
 
(xii)           suffered any material damage, destruction or casualty loss,
whether or not covered by insurance;
 
(xiii)           experienced any material problems with labor or management in
connection with the terms and conditions of their employment; or
 
 
15

--------------------------------------------------------------------------------

 
 
(xiv)           entered into an agreement, written or otherwise, to take any of
the foregoing actions.
 
(z)                                            Public Utility Holding Company
Act and Investment Company Act Status.  The Company is not a “holding company”
or a “public utility company” as such terms are defined in the Public Utility
Holding Company Act of 1935, as amended.  The Company is not, and as a result of
and immediately upon either Closing will not be, an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
 
(aa)                                            ERISA.  No liability to the
Pension Benefit Guaranty Corporation has been incurred with respect to any Plan
by the Company or any of its Subsidiaries which is or would be materially
adverse to the Company and its Subsidiaries.  The execution and delivery of this
Agreement and the issuance and sale of the Notes will not involve any
transaction which is subject to the prohibitions of Section 406 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) or in connection
with which a tax could be imposed pursuant to Section 4975 of the Internal
Revenue Code of 1986, as amended.  As used in this Section 2.1(aa), the term
“Plan” shall mean an “employee pension benefit plan” (as defined in Section 3 of
ERISA) which is or has been established or maintained, or to which contributions
are or have been made, by the Company or any Subsidiary or by any trade or
business, whether or not incorporated, which, together with the Company or any
Subsidiary, is under common control, as described in Section 414(b) or (c) of
the Code.
 
(bb)                                            No Integrated Offering.  Neither
the Company, nor any of its affiliates, nor any person acting on its or their
behalf, has directly or indirectly made any offers or sales of any security or
solicited any offers to buy any security under circumstances that would cause
the offering of the Notes pursuant to this Agreement to be integrated with prior
offerings by the Company for purposes of the Securities Act which would prevent
the Company from selling the Notes pursuant to Regulation D and Rule 506 thereof
under the Securities Act, or any applicable exchange-related stockholder
approval provisions, nor will the Company or any of its affiliates or
subsidiaries take any action or steps that would cause the offering of the Notes
to be integrated with other offerings.  The Company does not have any
registration statement pending before the Commission or currently under the
Commission’s review and, except as set forth on Schedule 2.1(bb), since December
31, 2015 the Company has not offered or sold any of its equity securities or
debt securities convertible into shares of Common Stock.
 
(cc)                                            Broker’s Fees.  Except to the
extent set forth on Schedule 2.1(cc) hereto, neither the Company nor any
Subsidiary has any obligation to any Person in respect of any finder’s,
broker’s, investment banking or other similar fee in connection with any of the
transactions contemplated under the Transaction Documents.
 
(dd)                                            Foreign Asset Control
Regulations, etc.  Neither the purchase of the Notes by the Investors nor any
use of the proceeds thereof will violate the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.  None of the Company or the
Subsidiaries (i) is a Person described or designated in the Specially Designated
Nationals and Blocked Persons List of the Office of Foreign Assets Control or in
Section 1 of the Anti-Terrorism Order or (ii) engages in any dealings or
transactions with any such Person.  The Company and the Subsidiaries are in
compliance, in all material respects, with the USA Patriot Act.  No proceeds of
the purchase of the Notes by the Investors will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended, assuming in all cases that such Act applies
to the Company or the Subsidiaries.
 
 
16

--------------------------------------------------------------------------------

 
Section 2.2                       Representations and Warranties of each
Investor.
 
(a)           Each Tranche A Investor hereby represents and warrants to the
Company as of the date hereof and as of the date of the Closing that such
Tranche A Investor is purchasing the Tranche A Note issued to such Tranche A
Investor solely for its own account and not with a view to or for sale in
connection with distribution.  Such Tranche A Investor does not have a present
intention to sell such Tranche A Note, nor a present arrangement (whether or not
legally binding) or intention to effect any distribution of such Tranche A Note
to or through any Person; provided, however, that by making the representations
herein, such Tranche A Investor does not agree to hold such Tranche A Note for
any minimum or other specific term and reserves the right to dispose of such
Tranche A Note at any time in accordance with Federal and state securities laws
applicable to such disposition. Such Tranche A Investor further represents and
warrants to the Company as of the date hereof and as of the date of the Closing
that (i) such Tranche A Investor has such knowledge and experience in financial
and business matters that such Tranche A Investor is capable of evaluating the
merits and risks of the proposed investment in such Tranche A Note; (ii) such
Tranche A Investor understands that such Tranche A Note may not be sold,
transferred or otherwise disposed of by it without registration under the
Securities Act and any applicable state securities laws, or an exemption
therefrom, and that in the absence of an effective registration statement
covering such securities or an available exemption from registration, such
Investor may be required to hold such securities indefinitely; and (iii) such
Tranche A Investor is an “accredited investor” within the meaning of
Regulation D promulgated under the Securities Act.
 
(b)           Each of the Agent and each Investor agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed x) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); xi) to the extent requested by any regulatory
authority having or asserting jurisdiction; xii) to the extent required by law
or by any subpoena or similar legal process; xiii) to any other party to this
Agreement; xiv) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder; xv) subject to an
agreement containing provisions substantially the same as those of this Section
2.2(a), to any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement; xvi) with
the consent of the Company or any of its Subsidiaries; or xvii) to the extent
such Information (1) becomes publicly available other than as a result of a
breach of this Section 2.2(a) or (2) becomes available to the Agent or such
Investor, as applicable, on a non-confidential basis from a source other than
the Company of any of its Subsidiaries, which source is not known to the Agent
or such Investor, as applicable, to be in breach of confidentiality with respect
to such Information.  For the purposes of this Section 2.2(a), “Information”
means all information received directly or indirectly from the Company of any
Subsidiary relating to the Company or any Subsidiary, any Affiliate thereof, or
the business of any of the foregoing, other than any such information that is
available to the Agent or such Investor, as applicable, on a non-confidential
basis prior to disclosure by the Company of any Subsidiary or any Affiliate of
any thereof (unless the source is known to the Agent or such Investor, as
applicable, to be in breach of confidentiality with respect to such
Information); provided that, in the case of information received from the
Company or any Subsidiary, any Affiliate thereof after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section 2.2(a) shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
 
17

--------------------------------------------------------------------------------

 
EACH OF THE AGENT AND EACH INVESTOR ACKNOWLEDGES THAT INFORMATION AS DEFINED IN
SECTION 2.2(B) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE COMPANY OR ANY OF ITS SUBSIDIARIES, AND
EACH OF THEIR AFFILIATES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT
HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL, STATE
AND OTHER APPLICABLE SECURITIES LAWS.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY, THE AGENT OR ANY INVESTOR PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT
THE COMPANY OR ANY OF ITS SUBSIDIARIES OR THEIR RESPECTIVE
SECURITIES.  ACCORDINGLY, EACH OF THE AND EACH INVESTOR REPRESENTS TO THE
COMPANY THAT IT HAS IDENTIFIED TO THE COMPANY A CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL, STATE AND OTHER
APPLICABLE SECURITIES LAWS.
 
Section 2.3                       Additional Representations and Warranties of
Investors.
 
(a)           Each Investor, for itself and not on behalf of Agent or any other
Investor, hereby represents and warrants to the Company as of the date hereof
and as of the date of the Closing that such Investor is obtaining the Warrant
and the shares of Common Stock issuable upon exercise thereof (the “Warrant
Shares”) solely for its own account and not with a view to or for sale in
connection with distribution.  Each Investor, for itself and not on behalf of
Agent or any other Investor, does not have a present intention to sell such
Warrant or Warrant Shares, nor a present arrangement (whether or not legally
binding) or intention to effect any distribution of such Warrant or Warrant
Shares to or through any Person; provided, however, that by making the
representations herein, such Investor does not agree to hold such Warrant or
Warrant Shares for any minimum or other specific term and reserves the right to
dispose of such Warrant or Warrant Shares at any time in accordance with Federal
and state securities laws applicable to such disposition.  Each Investor, for
itself and not on behalf of Agent or any other Investor, further represents and
warrants to the Company as of the date hereof and as of the date of the Closing
that (i) such Investor has such knowledge and experience in financial and
business matters that such Investor is capable of evaluating the merits and
risks of the proposed investment in such Warrant and Warrant Shares; (ii) such
Investor understands that such Warrant and Warrant Shares may not be sold,
transferred or otherwise disposed of by it without registration under the
Securities Act and any applicable state securities laws, or an exemption
therefrom, and that in the absence of an effective registration statement
covering such securities or an available exemption from registration, Investor
may be required to hold such securities indefinitely; and (iii) such Investor is
an “accredited investor” within the meaning of Regulation D promulgated under
the Securities Act.
 
 
18

--------------------------------------------------------------------------------

 
ARTICLE III
COVENANTS
 
The Company covenants with the Agent and the Investors as follows, which
covenants are for the benefit of the Agent and the Investors and their
respective successors and assigns.  Unless otherwise set forth in the covenants
in this ARTICLE III, such covenants shall survive the Closing hereunder until
the Notes and all other obligations under the Transaction Documents are paid in
full, at which time they shall automatically terminate.
 
Section 3.1                       Securities Compliance.
 
The Company shall notify the Commission in accordance with its rules and
regulations, of the transactions contemplated by any of the Transaction
Documents and shall take all other necessary action and proceedings as may be
required and permitted by applicable law, rule and regulation, for the legal and
valid issuance of the Notes to the Investors or subsequent holders.
 
Section 3.2                       Registration and Listing.
 
The Company shall cause its Common Stock to continue to be registered under
Sections 12(b) or 12(g) of the Exchange Act, to comply in all respects with its
reporting and filing obligations under the Exchange Act and to not take any
action or file any document (whether or not permitted by the Securities Act or
the rules promulgated thereunder) to terminate or suspend such registration or
to terminate or suspend its reporting and filing obligations under the Exchange
Act or Securities Act.  The Company will take all action necessary to continue
the listing or trading of its Common Stock on the New York Stock Exchange, the
NYSE Alternext Exchange, the NYSE MKT, the Nasdaq Capital Markets, the Nasdaq
Global Markets, or the Nasdaq Global Select Market, the OTCQB or the
OTCQX.  Upon the request of the Agent or any Investor, the Company shall deliver
to the Agent and the Investors a written certification of a duly authorized
officer as to whether it has complied with such requirements.
 
 
19

--------------------------------------------------------------------------------

 
Section 3.3                       Compliance with Laws.
 
The Company shall comply, and cause each Subsidiary to comply, with all
applicable laws, rules, regulations and orders of any governmental authority,
including without limitation, all securities law, rules and regulations and
timely make all filings required by any such laws, rules and regulations, except
for such noncompliance or failures that individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect.
 
Section 3.4                       Keeping of Records and Books of Account.
 
The Company shall keep and cause each Subsidiary to keep adequate records and
books of account, in which complete entries will be made in accordance with GAAP
or IFRS, as applicable, consistently applied, reflecting all financial
transactions of the Company and its Subsidiaries, and in which, for each fiscal
year, all proper reserves for depreciation, depletion, obsolescence,
amortization, taxes, bad debts and other purposes in connection with its
business shall be made.  Upon request of the Agent or any Investor, the Company
shall, and shall cause each of its Subsidiaries to, make available to the Agent
or such Investor, as applicable, any and all books and records or any other
information reasonably requested by the Agent or such Investor, as applicable,
relating to the financial condition to the Company and each of its Subsidiaries.
 
Section 3.5                       Reporting Requirements.
 
The Company shall furnish the following to the Agent and the Investors until
payment in full in cash of all amounts due under any Transaction Document and
the termination of this Agreement and the other Transaction Documents (the Agent
and the Investors acknowledge that the requirement to furnish copies of
documents filed publicly with the Securities and Exchange Commission on the
EDGAR database (“EDGAR Documents”) shall be satisfied by the delivery of
electronic mail notices of such filings or automatic alerts through EDGAR, and
the Company shall not be required (unless otherwise requested in writing by the
Agent or any Investor) to provide the Agent or the Investors any further notice
or physical copies of any EDGAR Documents):
 
(a)           Commission Documents
 
(1)           Within 45 days following the end of each of the Company’s fiscal
quarters (provided that if the Company timely files a Form 12b-25, the Company
shall have an additional five days following the end of the Company’s fiscal
quarter), Quarterly Reports on Form 10-Q;
 
(2)           Within 90 days following the end of each of the Company’s fiscal
years (provided that if the Company timely files a Form 12b-25, the Company
shall have an additional fifteen days following the end of the Company’s fiscal
year), Annual Reports on Form 10-K;
 
(3)           Current Reports filed with the Commission on Form 8-K as soon as
practical after the document is or would have been required to be filed with the
Commission;
 
 
20

--------------------------------------------------------------------------------

 
(4)           Copies of any other filings filed or required to be filed with the
Commission as soon as practical after the document is or would have been
required to be filed with the Commission;
 
(5)           Copies of all notices, information and proxy statements in
connection with any meetings that are, in each case, provided to holders of
shares of Common Stock, contemporaneously with the delivery of such notices or
information to such holders of Common Stock; and
 
(6)           Within five (5) Business Days of the Agent’s or any Investor’s
request, copies of any other reports, information or filings reasonably
requested by the Agent or such Investor from time to time.
 
(b)           Budget
 
(i)           By no later than thirty (30) days before the end of each calendar
year, the Company shall deliver (or cause to be delivered) to the Agent and the
Investors an Annual Budget for the following calendar year, which Annual Budget
shall (A) reflect monthly general and administrative expenditures, plugging
expenses, and other budgeted items and be in a form and substance satisfactory
to the Agent and the Investors and the Company in their reasonable
discretion,  “Annual Budget” means the annual operating budget (including
budgeted statements on both a monthly and full year basis of income and sources
and uses of cash) for the Company and each of its Subsidiaries.
 
(ii)           By no later than five (5) days before the end of each calendar
quarter end, the Company shall deliver (or cause to be delivered to the Agent
and the Investors) (A) a Quarterly Budget for the following quarter, which
Quarterly Budget shall (1) reflect the quarter’s general and administrative
expenditures, plugging expenses, and other budgeted items and otherwise be in a
form and substance mutually agreeable to each of the Agent, the Investors and
the Company and readily producible and available through the Company’s
then-existing accounting systems, software and processes; and (B) a comparison
of the Quarterly Budget previously delivered to the Agent and the Investors in
respect of the immediately prior quarter and the actual expenditures of the
Company for such quarter, together with an explanation of any material
variances.  “Quarterly Budget” means the operating budget (including budgeted
statements on a quarterly basis of income and sources and uses of cash) for the
Company and each of its Subsidiaries.  “Budgets” means, collectively, the Annual
Budgets and the Quarterly Budgets.
 
(iii)           By no later than two (2) Business Days after the end of each
calendar month, the Company shall deliver (or cause to be delivered to the Agent
and the Investors): (A) a projected monthly general and administrative expense
report for the following month (the “Projected G&A”), in a form and substance
mutually agreeable to each of the Agent, the Investors and the Company and
readily producible and available through the Company’s then-existing accounting
systems, software and processes; and (B) a comparison of the Projected G&A
report previously delivered to the Agent and the Investors in respect of the
immediately prior month and the actual general and administrative expenditures
of the Company for such month, together with an explanation of any variances;
provided, however, that in no event shall such variances exceed $150,000,
whether individually or in the aggregate.
 
 
21

--------------------------------------------------------------------------------

 
(c)           Reserve Reports.  The Company shall, at its sole expense, (i)
cause an engineering reserve report relating to the Oil and Gas Properties to be
prepared by a licensed engineer (which may be an internally-generated report)
for the first six (6) months of a calendar year and delivered to the Agent and
the Investors on the fifteenth calendar day of August of each year (or, if such
fifteenth day is not a Business Day, on the immediately following Business Day),
beginning on August 15, 2016, and (ii) retain either South Texas Reservoir
Alliance LLC, Ryder Scott Petroleum Consultants, Netherland, Sewell &
Associates, Inc. or DeGolyer and MacNaughton (each of the foregoing, an
“Approved Consultant”) to prepare an engineering reserve report relating to the
Oil and Gas Properties each calendar year and deliver such report to the Agent
and the Investors on the fifteenth calendar day of March of each year (or, if
such first calendar day is not a Business Day, on the immediately following
Business Day), beginning on March 15, 2017.  Any such engineering reserve report
shall be referred to herein as a “Reserve Report”.  Each Reserve Report will
evaluate the projected recoverable reserves attributable to the Company’s and
each of its Subsidiaries’ working interests and net revenue interests in the Oil
and Gas Properties.  The Reserve Report will separately report on PDP Reserves,
PDNP Reserves and PUD Reserves in accordance with the requirements of Rule 4-10
of Regulation S-X of the Securities and Exchange Commission.
 
(d)           Tax Returns.  Within twenty (20) days after filing thereof, a copy
of the annual federal tax return (and any amended return) and any state, monthly
or annual, tax filings (and any amendment thereto) of the Company or any of its
Subsidiaries certified by the chief financial officer or chief executive officer
of the Company or such Subsidiary to be accurate and complete in all material
respects.
 
(e)           Government Notices.  Promptly after receipt, copies of all
notices, requests, subpoenas, inquiries or other writings received from any
governmental agency concerning the violation or alleged violation of any
Environmental Laws, the storage, use or disposal of any Hazardous Material, the
violation or alleged violation of the Fair Labor Standards Act or the payment or
non-payment of any taxes including any tax audit, in each case, with respect to
the Company or any of its Subsidiaries.
 
(f)           Notification of Events of Default, etc.  By the end of the fourth
(4th) Business Day following the day any officer of the Company or any of its
Subsidiaries obtains knowledge of any of the following events or conditions, a
written notice, including a certificate signed by the chief executive officer or
president of the Company or such Subsidiary, specifying the nature and period of
existence of such condition or event and what action the Company or such
Subsidiary, as applicable, has taken, is taking, and proposes to take, with
respect thereto:
 
(i)           any condition, circumstance or event that constitutes an Event of
Default or a Default;
 
(ii)           any default or breach by the Company or any of its Subsidiaries
of the performance, observance or fulfillment of any of the obligations, duties,
covenants or conditions contained in any contractual obligation of the Company
or any of its Subsidiaries, or the occurrence of any condition or event that
would allow the other party to any such contractual obligations to terminate or
cancel such contract, or the receipt by the Company or any of its Subsidiaries
of any notice from any such counterparty under any such contractual obligation
claiming that any such default or material condition or event has occurred, in
any such case with respect to any contract of the Company or any of its
Subsidiaries the termination or cancellation of which, or non-renewal of which
on substantially similar terms, could reasonably be expected to have a Material
Adverse Effect;
 
 
22

--------------------------------------------------------------------------------

 
(iii)           any condition, circumstance or event which has had or could
reasonably be expected to have a Material Adverse Effect; or
 
(iv)           the resignation or termination of the chief financial officer or
the controller of the Company or any of its Subsidiaries (or any officer(s) or
employee(s) of the Company or any of its Subsidiaries performing the duties and
functions commonly performed by a chief financial officer and a controller) or
the head(s) of operations and sales of the Company or any of its Subsidiaries,
or if any such person shall leave his or her office for whatever reason or
ceases to exercise the rights and duties of such office; provided, that, in
addition to giving written notice as provided for above, the Company shall also
provide notice to the Agent and the Investors via e-mail and telephone to one of
the managing partners of the Agent of such occurrence by the end of the fourth
(4th) Business Day following the day any officer of the Company obtains
knowledge of any such event described in this clause (iv) unless the Company has
previously publicly disclosed or concurrently discloses such
resignation/termination in the EDGAR Documents and such disclosure is
electronically provided to the Agent and the Investors or the Agent and the
Investors receive an electronic alert through EDGAR of the same.
 
(g)           Trade Names.  At least ten (10) Business Days advance written
notice of any new trade name or fictitious business name.
 
(h)           Locations.  At least ten (10) Business Days advance written notice
of any change in the Company’s or any of its Subsidiaries’ addresses or of any
new location for their respective books and records or where any assets of the
Company or any of its Subsidiaries on which a Lien in favor of the Agent has
been or purports to be created and/or granted pursuant to any Transaction
Documents (the “Collateral”) (including any such new Collateral location
operated by a third party (and specifically including any public warehouse, any
consignment location, any locations where any of the Collateral is to be held
for processing and any other bailee location at which any of the Collateral is
to be located)).  With respect to any such new location (which in any event
shall be within the continental United States assuming that such Collateral was
located in the continental United States at the time it became Collateral), the
Company shall, and shall cause each of its Subsidiaries to, execute such
documents and take such actions as the Agent or any Investor deems necessary or
desirable to perfect and protect the security interests of the Agent in the
Collateral prior to the transfer or removal of any Collateral to such new
location.
 
(i)           Accounts.  The Company will cause (i) the Agent and the Investors
to be provided with the ability to monitor and access the Bank Accounts of the
Company and each Subsidiary online and in real time, and (ii) copies of all bank
statements with respect to all accounts of every kind to be provided to the
Agent contemporaneously with their being provided to the Company and any
Subsidiary.  The Company shall not and shall not permit any of its Subsidiaries
to open or own any deposit accounts other than as set forth on Schedule 2.1(h),
unless (x) such accounts are approved by the Agent in writing, which approval
shall not be unreasonably delayed, conditioned or withheld, (y) the Company has
complied with clauses (i) and (ii) of this Section 3.5(i) with respect to such
accounts and (z) such accounts are part of the Collateral.
 
 
23

--------------------------------------------------------------------------------

 
(j)           Certified Public Accountants.  Within four (4) Business Days of
the resignation or termination of the Company’s current certified public
accountants, or any certified public accountants hereafter engaged by the
Company, notify the Agent and the Investors in writing of such occurrence and
the reason(s) therefor, unless the Company has previously publicly disclosed or
concurrently discloses such resignation/termination in the EDGAR Documents and
such disclosure is electronically provided to the Agent and the Investors or the
Agent and the Investors receive an electronic alert through EDGAR of the same.
 
(k)           Litigation.  Within four (4) Business Days after the Company
obtains knowledge of (i) the institution of any action, suit, proceeding,
governmental investigation or arbitration against or affecting the Company or
any of its Subsidiaries or any property of the Company or any of its
Subsidiaries not previously disclosed by the Company to the Agent and the
Investors in writing and in an amount in excess of $50,000 or (2) any material
development in any action, suit, proceeding, governmental investigation or
arbitration at any time pending against or affecting the Company or any of its
Subsidiaries or any property of the Company or any of its Subsidiaries that
could reasonably be expected to have a Material Adverse Effect, the Company will
give written notice thereof to the Agent and the Investors and provide such
other information as may be reasonably available to the Company or any of its
Subsidiaries to enable the Agent and the Investors and its counsel to evaluate
such matter.
 
(l)           Milestone Reports.  With reasonable promptness following receipt
of same, copies of all data, including well logs, drilling records, completion
reports, test results and field notes, with respect to the Oil and Gas
Properties, and daily reports from the field that describe the drilling and
completion operations.
 
(m)           Revenue Statements.  Within four (4) Business Days after the
Company’s receipt thereof, revenue statements from the sale of Hydrocarbons for
each calendar month.
 
(n)           Asia Sixth.  Within four (4) Business Days after the Company’s
receipt or delivery thereof, copies of all notices, requests, subpoenas,
inquiries or other writings received or delivered in connection with that
certain Shares Subscription Agreement dated September 11, 2013 by and between
The Sixth Energy Limited, Asia Sixth Energy Resources Limited and Pacific Energy
Development Corp., a Nevada corporation (“PEDCO”).
 
(o)           Other Notices.  Within four (4) Business Days after the Company’s
receipt or delivery thereof, copies of all notices, requests, subpoenas,
inquiries or other writings received or delivered with respect to any of the
Collateral to the extent such notices, requests, subpoenas, inquiries or other
writings could reasonably be deemed to be material to the ownership or economics
of the Company and its Subsidiaries, taken as a whole, or the Oil and Gas
Properties.
 
 
24

--------------------------------------------------------------------------------

 
Section 3.6                       Other Agreements.
 
The Company shall not, and shall not permit its Subsidiaries to, enter into any
agreement in which the terms of such agreement would restrict or impair the
right or ability to perform of the Company or any of its Subsidiaries to perform
if their specific obligation, under any Transaction Document.
 
Section 3.7                       Use of Proceeds.
 
(a)           The net proceeds from the Initial Tranche A Funding shall be used
by the Company as follows:  (i) up to $5,100,000 to fund the Company’s or such
Subsidiary’s obligation pursuant to an approved authorization for expenditure
(“AFE”) issued for the wells listed on Schedule 3.7 drilled and completed on
property located in the Wattenberg Field in the Denver-Julesburg Basin, Weld
County, Colorado (the “Pronghorn Wells”), (ii) to pay up to $750,000 of the
Company’s or its Subsidiaries’ past due payables as agreed upon in writing by
the Company, the Agent and the Investors, (iii) to pay $444,681.05 of unpaid
interest payments due to Heartland Bank under its Original Tranche B Note
through February 29, 2016, and (iv) to pay fees and expenses incurred in
connection with the transactions contemplated by this Agreement and the other
Transaction Documents.
 
(b)           In no event shall the proceeds of any Funding be used to redeem
any Common Stock or securities convertible, exercisable or exchangeable into
Common Stock, to settle any outstanding litigation or towards the payment of
selling general and administrative expenses, except as agreed upon in writing by
the Company, the Agent and the Investors.
 
Section 3.8                       Reporting Status.
 
The Company shall timely file all reports required to be filed with the
Commission pursuant to the Exchange Act, and the Company shall not terminate its
status as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would permit such
termination.  The Company shall promptly disclose on Form 8-K the occurrence of
any Material Adverse Effect or any event that could reasonably be expected to
cause a Material Adverse Effect, assuming such disclosure is otherwise required
by Form 8-K.
 
Section 3.9                       Payment of Revenues.
 
The Company shall, not later than fourteen (14) days after the Closing, direct
the operators party to the operating agreements for the Oil and Gas Properties
to pay to an account with respect to which the Agent has a perfected security
interest and control all amounts due to the Company or any Subsidiary under such
operating agreements.
 
Section 3.10                       Amendments.
 
The Company shall not, and shall not permit any of its Subsidiaries to, amend or
waive any provision of its Certificate of Formation or Bylaws or other
organizational documents in any way that would adversely affect exercise or
other rights of the holder of the Notes.
 
 
25

--------------------------------------------------------------------------------

 
Section 3.11                       Distributions.
 
The Company agrees that it shall not, and shall not permit any Subsidiary to,
declare or pay any cash dividends or make any distributions (by reduction of
capital or otherwise) to any holder(s) of Common Stock or other equity security
of the Company or any Subsidiary (or security convertible into or exercisable
for Common Stock) or set aside or otherwise deposit or invest any sums for such
purpose.
 
Section 3.12                       Prohibition on Liens.
 
The Company shall not, and shall not permit its Subsidiaries to, enter into,
create, incur, assume, suffer or permit to exist any lien, security interest,
mortgage, pledge, charge, claim or other encumbrance of any kind (collectively,
“Liens”) on or with respect to any of its assets, now owned or hereafter
acquired or any interest therein or any income or profits therefrom, or file or
permit the filing of, or permit to remain in effect any financing statement or
other similar notice of any Lien with respect to such assets, other than
Permitted Encumbrances.  “Permitted Encumbrances” means the individual and
collective reference to the following: (a) Liens for taxes, assessments and
other governmental charges or levies not yet due or Liens for taxes, assessments
and other governmental charges or levies being contested in good faith and by
appropriate proceedings for which adequate reserves (in the good faith judgment
of the management of the Company) have been established in accordance with GAAP
or IFRS, as applicable; (b) Liens imposed by law which were incurred in the
ordinary course of the Company’s business, such as carriers’, warehousemen’s and
mechanics’ Liens, statutory landlords’ Liens, and other similar Liens arising in
the ordinary course of the Company’s business, and which (x) do not individually
or in the aggregate materially detract from the value of such property or assets
or materially impair the use thereof in the operation of the business of the
Company and its consolidated Subsidiaries or (y) are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing for the foreseeable future the forfeiture or sale of the property or
asset subject to such Lien; (c) the Liens set forth in Schedule 3.12 hereto in
effect on the date hereof; and (d) the Liens of the Agent set forth in the
Transactions Documents; provided that Liens described in the foregoing clauses
(a) and (b) that are recorded in the real property records of the county in
which the Oil and Gas Properties are located before the Closing Date shall not
be Permitted Encumbrances to the extent such Liens arise by, from, through,
under or as a result of any act by the Company, any Subsidiary or any Affiliate
of the Company or any Subsidiary.
 
Section 3.13                       Prohibition on Indebtedness.
 
The Company shall not, and shall not permit any Subsidiary to, enter into,
create, incur, assume, suffer, become or be liable for in any manner with
respect to, or permit to exist, any Indebtedness, or guarantee, assume, endorse
or otherwise become responsible for (directly or indirectly), any Indebtedness,
performance, obligations or dividends of any other Person, other than (i)
Indebtedness existing on the date hereof and disclosed in Schedule 2.1(l) to
this Agreement, and (ii) Indebtedness in favor of the Agent and the Investors.
 
 
26

--------------------------------------------------------------------------------

 
Section 3.14                       Compliance with Transaction Documents.
 
The Company shall, and shall cause its Subsidiaries to, comply with their
respective obligations under the Notes and the other Transaction Documents.
 
Section 3.15                       Transactions with Affiliates.
 
The Company shall not, and shall not permit its Subsidiaries to, directly or
indirectly, (i) purchase, acquire or lease any property from, or sell, transfer
or lease any property to any officer, director, agent, employee or any Affiliate
of the Company or any Subsidiary, or (ii) make any payments of management,
consulting or other fees for management or similar services, or of any
Indebtedness owing to any officer, director, agent, employee, or other Affiliate
of Company or any Subsidiary, including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director, agent or such employee or, to the knowledge of
the Company, any entity in which any officer, director, agent or any such
employee has a substantial interest or is an officer, director, trustee or
partner, other than (i) for payment of reasonable salary for services actually
rendered, as approved by the Board of Directors of the Company as fair and
reasonable in all respects to the Company or the applicable Subsidiary and upon
terms no less favorable to the Company or such Subsidiary that the Company or
such Subsidiary would obtain in a comparable arm’s length transaction with an
unaffiliated person, (ii) reimbursement for expenses incurred on behalf of the
Company in the ordinary course of and pursuant to the reasonable requirements of
the business or any Subsidiary, and (iii) the repayment of amounts due or owing
by PEDCO to MIE Jurassic Energy Corporation (“MIEJE”) pursuant to that certain
promissory note, dated November 1, 2012, as amended and restated to date, in
accordance with its terms but only to the extent permitted by that certain
Subordination and Intercreditor Agreement dated as of the date hereof among the
PEDCO, MIEJE and the Agent, or the conversion of such promissory note into
shares of common stock of the Company.  “Affiliate” means, with respect to a
specified Person, another Person that directly, or indirectly through one or
more intermediaries, Controls or is Controlled by or is under common Control
with the Person specified.  “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. For the purposes of this definition, and without limiting
the generality of the foregoing, any Person that owns directly or indirectly 10%
or more of the equity interests having ordinary voting power for the election of
the directors or other governing body of a Person (other than as a limited
partner of such other Person) will be deemed to “control” such other Person.
“Controlling” and “Controlled” have meanings correlative thereto.
 
Section 3.16                       No Merger or Sale of Assets; No Formation of
Subsidiaries.
 
The Company shall not, and shall not permit any Subsidiary to, directly or
indirectly, (i) merge into or with or consolidate with any other Person (other
than into the Company or a Subsidiary of the Company) or permit any other Person
(other than the Company or a Subsidiary of the Company) to merge into or with or
consolidate with it, provided that if any such consolidation or merger involves
the Company, then the Company must be the survivor of such consolidation or
merger; (ii) sell, issue, assign, lease, license, transfer, abandon, farm-out or
otherwise dispose of any or all of its assets (other than inventory in the
ordinary course of business), except as provided below; (iii) in any way or
manner alter its organizational structure or effect a change of entity (except
as expressly permitted in this Agreement); (iv) form or create any subsidiary or
become a partner in any partnership or joint venture, or make any acquisition of
any interest in any Person or acquire substantially all of the assets of any
Person, unless (x) in the case of the formation or creation of any subsidiary or
becoming a partner in any partnership or joint venture, (1) any such subsidiary,
partnership or joint venture becomes a party to the Transaction Documents as
guarantor and the assets of such subsidiary, partnership or joint venture are
pledged to the Agent as Collateral, except, in the case of any partnership or
joint venture, to the extent the related partnership agreement or similar
organizational documents specifically prohibit such partnership or joint venture
from becoming a party to the Transaction Documents and causing its assets to
become Collateral, and (2) the equity interests issued by such subsidiary,
partnership or joint venture and owned by the Company of such Subsidiary are
pledged to the Agent as Collateral or (y) in the case of any acquisition of
assets of any Person, such assets are pledged to the Agent as Collateral;
(v) wind up, liquidate or, subject to the proviso in Section 3.18 below,
dissolve or (vi) agree to do any of the foregoing.
 
 
27

--------------------------------------------------------------------------------

 
Section 3.17                       Payment of Taxes, Etc.
 
The Company shall, and shall cause each of its Subsidiaries to, promptly pay and
discharge, or cause to be paid and discharged, when due and payable, all lawful
taxes, assessments and governmental charges or levies imposed upon the income,
profits, property or business of the Company and the Subsidiaries; provided,
however, that any such tax, assessment, charge or levy need not be paid if the
validity thereof shall currently be contested in good faith by appropriate
proceedings and if the Company or such Subsidiaries shall have set aside on its
books adequate reserves with respect thereto, and provided, further, that the
Company and such Subsidiaries will pay all such taxes, assessments, charges or
levies forthwith upon the commencement of proceedings to foreclose any lien
which may have attached as security therefor.
 
Section 3.18                       Corporate Existence.
 
The Company shall, and shall cause each of its Subsidiaries to, maintain in full
force and effect its corporate existence, rights and franchises and all licenses
and other rights to use property owned or possessed by it and reasonably deemed
to be necessary to the conduct of its business; provided, however, that the
Company may dissolve or cause one or more of its Subsidiaries to merge or
consolidate with the Company or any of its other Subsidiaries, provided that if
any such consolidation or merger involves the Company, then the Company must be
the survivor of such consolidation or merger.
 
Section 3.19                       Maintenance of Assets.
 
The Company shall, and shall cause its Subsidiaries to, keep its properties in
good repair, working order and condition, reasonable wear and tear excepted, and
from time to time make all necessary and proper repairs, renewals, replacements,
additions and improvements thereto.
 
 
28

--------------------------------------------------------------------------------

 
Section 3.20                       No Investments.
 
The Company shall not, and shall not permit any Subsidiary to, make or suffer to
exist any Investments or commitments therefor, other than xviii) Investments
made in the ordinary course of business, xix) Investments existing on the
Closing Date by the Company in the Subsidiaries, and xx) Investment made
exclusively from the proceeds of an equity investment into the Company.
“Investment” means, with respect to any Person, (i) all investments (by capital
contribution or otherwise) in any other Person, (ii) any extension of credit,
loan or advance, or (iii) any purchase or repurchase of stock or other ownership
interest, Indebtedness or all or a substantial part of the assets or property of
any Person, bonds, notes, debentures or other securities, or otherwise, and
whether existing on the date of this Agreement or thereafter made, but such term
shall not include (x) the cash surrender value of life insurance policies on the
lives of officers or employees, (y) amounts due from customers for services or
products delivered or sold in the ordinary course of business, (z) or payments
required to be made pursuant to operating agreements with respect to Oil and Gas
Properties to fund drilling and completion costs with respect to operated and
non-operated wells, or lease extensions, option exercises or acquisitions
pursuant to corresponding AFE’s received by the Company or any Subsidiary.
 
Section 3.21                       Acquisition of Assets.
 
In the event the Company or any Subsidiary acquires any assets or other
properties, without limiting or impairing the limitations set forth in Section
3.20 above, such assets or properties shall constitute a part of the Collateral
(as defined in the Security Agreement) and the Company shall take all action
necessary to perfect the Agent’s security interest in such assets or properties;
provided that the Agent may waive or forego any Collateral requirement hereunder
if the costs that would be incurred in fulfilling such requirement (including
taking into account tax consequences and applicable law) are excessive in
relation to the benefits afforded thereby, as determined by the Agent in its
sole discretion.
 
Section 3.22                       Inspection.
 
The Company, upon reasonable written notice (which in no event shall be less
than 24 hours), shall permit the Agent and any Investor and their respective
duly authorized representatives or agents to visit any of the Company’s
properties and inspect any of its assets or books and records, to examine and
make copies of its books and records and to discuss its affairs, finances,
technology and accounts with, and to be advised as to the same by, its officers
and employees at such reasonable times and intervals as the Agent or such
Investor may designate.
 
Section 3.23                       Material Contracts.
 
The Company shall, and shall cause each of its Subsidiaries to, comply with and
perform all obligations required to be performed by them to date under any
Material Agreement, other than those which, individually or in the aggregate,
are not reasonably likely to have a Material Adverse Effect.
 
 
29

--------------------------------------------------------------------------------

 
Section 3.24                       Insurance.
 
The Company shall, and will cause each Subsidiary to:
 
(a)           have (i) all insurance policies sufficient for the compliance by
each of them with all material governmental requirements and all Material
Agreements and (ii) insurance coverage in at least amounts and against such risk
(including, without limitation, public liability) that are usually insured
against by companies similarly situated and engaged in the same or a similar
business for the assets and operations of the Company and the Subsidiaries.  The
Company shall deliver (or cause to be delivered) copies of all such policies to
the Agent and the Investors with an endorsement naming the Agent as a lender
loss payee (under a satisfactory lender loss payable endorsement) or additional
insured, as appropriate.  Each policy of insurance or endorsement shall contain
a clause requiring the insurer to give not less than 30 days prior written
notice to the Agent in the event of cancellation of the policy for any reason
whatsoever; and
 
(b)           give to the Agent and the Investors prompt notice of any loss of
the Company or any Subsidiary exceeding $25,000 covered by such insurance.  So
long as no Event of Default (as defined in the Notes) has occurred and is
continuing, the Company or such Subsidiary shall have the exclusive right to
adjust any losses payable under any such insurance policies which are less than
$25,000.  Following the occurrence and during the continuation of an Event of
Default, the Agent shall have the right to adjust any losses payable under any
such insurance policies, without any liability to the Company and the
Subsidiaries whatsoever in respect of such adjustments except for the liability
of the Agent for its gross negligence or willful misconduct.  Any monies
received as payment for any loss under any insurance policy mentioned above
(other than liability insurance policies) or as payment of any award or
compensation for condemnation or taking by eminent domain, shall be paid over to
the Agent, for the benefit of the Investors, to be applied at the option of the
Investors either to the prepayment (or held as cash collateral for) of the
amounts outstanding under the Notes or to be disbursed to Company or such
Subsidiary under staged payment terms satisfactory to the Investors for
application to the cost of repairs, replacements, or restorations; provided,
however, that, with respect to any such monies in an aggregate amount during any
12 consecutive month period not in excess of $50,000, so long as (i) no Event of
Default shall have occurred and be continuing, (ii) the Company or the
Subsidiary shall have given the Agent and the Investors prior written notice of
the Company’s or such Subsidiary’s intention to apply such monies to the costs
of repairs, replacement, or restoration of the property which is the subject of
the loss, destruction, or taking by condemnation, (iii) the monies are held in a
cash collateral account in which the Agent has a perfected first-priority
security interest, and (iv) the Company or the Subsidiaries complete such
repairs, replacements, or restoration within 180 days after the initial receipt
of such monies, the Company and the Subsidiaries shall have the option to apply
such monies to the costs of repairs, replacement, or restoration of the property
which is the subject of the loss, destruction, or taking by condemnation unless
and to the extent that such applicable period shall have expired without such
repairs, replacements, or restoration being made, in which case, any amounts
remaining in the cash collateral account shall be paid to the Agent and applied
(or held as collateral) as set forth above.
 
 
30

--------------------------------------------------------------------------------

 
Section 3.25                       Production Report and Lease Operating
Statements.
 
Within 40 days after the end of each production month (unless for gas, then
within 60 days after the end of each production month), (i) a report setting
forth, for each calendar month during the then current fiscal year to date, the
volume of production and sales attributable to production (and the prices at
which such sales were made and the revenues derived from such sales) for each
such calendar month from the Company’s and each Subsidiary’s Oil and Gas
Properties, and setting forth the related ad valorem, severance and production
taxes and lease operating expenses attributable thereto and incurred for each
such calendar month, and internet access to the Company, real time reports of
sales of production, if then available, and (ii) a statement from each operator
setting forth the volumes of hydrocarbons sold, the price received and the
Company’s or such Subsidiary’s share of the proceeds of such sale.  For
non-operated assets, production reports will be forwarded within two (2)
Business Days of receipt from the operator.
 
Section 3.26                       Operation and Maintenance of Properties.
 
The Company, at its own expense, shall, and shall cause each Subsidiary to:
 
(1)          operate its Oil and Gas Properties and other material properties
or, in the case of non-operated properties, use its best efforts to, cause such
Oil and Gas Properties and other material properties to be operated in a careful
and efficient manner, as would an ordinarily prudent operator under the same or
similar circumstances, in accordance with the practices of the industry and in
compliance with all applicable contracts and agreements and in compliance with
all governmental requirements, including, without limitation, applicable pro
ration requirements and Environmental Laws, and all applicable laws, rules and
regulations of every other governmental authority from time to time constituted
to regulate the development and operation of its Oil and Gas Properties and the
production and sale of Hydrocarbons and other minerals therefrom and the
plugging of wells and such other obligations as contemplated by any of the
Transaction Documents, except, in each case, where the failure to comply could
not reasonably be expected to have a Material Adverse Effect;
 
(2)          keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted
preserve, maintain and keep in good repair, working order and efficiency
(ordinary wear and tear excepted) all of its material Oil and Gas Properties and
other material properties, including, without limitation, all equipment,
machinery and facilities;
 
(3)          promptly pay and discharge, or make reasonable and customary
efforts to cause to be paid and discharged, all delay rentals, royalties,
expenses and indebtedness accruing under the leases of whatever type or kind or
other agreements affecting or pertaining to its Oil and Gas Properties and will
take all other commercially reasonable actions necessary to keep unimpaired its
and their rights with respect thereto and prevent any forfeiture thereof or
default thereunder, including the expenditure of funds, unless: (i) the
Company’s management has approved or ratifies such forfeiture or default; (ii)
the actions required to be taken are out of the reasonable control of the
Company (to include, without limitation, requiring a third party to file a
Petition for Formal Probate of Will and Formal Appointment of Personal
Representative); or (iii) the forfeiture thereof or default could not reasonably
be expected to have a Material Adverse Effect;
 
 
31

--------------------------------------------------------------------------------

 
(4)          promptly perform or make reasonable and customary efforts to cause
to be performed, in accordance with industry standards, the obligations required
by each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material properties; and
 
(5)          to the extent none of the Company or the Subsidiaries is the
operator of any property, the Company shall use reasonable efforts to require
the operator to comply with this Section 3.26.
 
Section 3.27                       Title Information.
 
Upon request of the Agent or any Investor (at its sole discretion), the Company
will deliver or caused to be delivered title information in form and substance
acceptable to the Agent or such Investor covering Oil and Gas Properties, now
owned or hereafter acquired.
 
Section 3.28                       Gas Imbalances, Take-or-Pay or Other
Prepayments.
 
The Company shall not, and shall not permit any Subsidiary to, allow gas
imbalances, take-or-pay or other prepayments with respect to the operated Oil
and Gas Properties of the Company or any Subsidiary that would require the
Company or such Subsidiary to deliver Hydrocarbons at some future time without
then or thereafter receiving full payment therefor to exceed one half billion
cubic feet of gas in the aggregate.
 
Section 3.29                       Net Revenues.
 
(a)           Notwithstanding anything contained herein or in the Notes to the
contrary, no later than two (2) Business Days following the end of each calendar
month, the Company shall cause all of its Net Revenue to be paid to Agent and
applied as follows:
 
(i)           First, to the outstanding principal balance of the Tranche A Notes
(other than the Tranche A Note held by RJC), on a pro rata basis, until such
outstanding principal balances have been paid in full;
 
(ii)           Second, to the outstanding principal balance of the Tranche A
Note held by RJC until such outstanding principal balance has been paid in full;
 
(iii)           Third, to the outstanding principal balance of the Tranche B
Notes (other than the Tranche B Note held by RJC), on a pro rata basis, until
such outstanding principal balances have been paid in full; and
 
(iv)           Fourth, to the outstanding principal balance of the Tranche B
Note held by RJC until such outstanding principal balance has been paid in full.
 
 
32

--------------------------------------------------------------------------------

 
(b)           For purposes hereof, “Net Revenue” shall mean all oil and gas
revenue received by the Company and its Subsidiaries less (i) lease operating
expenses (which shall include, without limitation, all expenses chargeable to
joint interest billing accounts under applicable joint operating agreements,
transportation and processing charges, land owner royalties, ad valorem and
severance taxes, and reasonable lease and well-related title, legal, accounting
and other professional fees), (ii) subject to subsection (c) below, interest
payments due to the Investors under the Notes, (iii) general and administrative
expenses not to exceed $150,000 per month unless preapproved in writing by
Agent, and (iv) extraordinary expenses that are preapproved in writing by Agent.
 
(c)           Notwithstanding anything contained herein or in the Notes to the
contrary, each of the undersigned hereby acknowledges and agrees that, except as
provided in Section 3.30, no interest payments shall be made on the Tranche B
Notes unless and until the outstanding principal balances of the Tranche A Notes
have been paid in full.
 
Section 3.30                       Intentionally Omitted.
 
ARTICLE IV
CONDITIONS
 
Section 4.1                       Conditions Precedent to the Obligation of the
Company to Close and to Sell the Notes at the Closing.
 
The obligation hereunder of the Company to close and issue and sell the Notes to
the Investors at the Closing is subject to the satisfaction or waiver, at or
before the Closing of the conditions set forth below.  These conditions are for
the Company’s sole benefit and may be waived by the Company at any time in its
sole discretion.
 
(a)                                            No Injunction.  No statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by any court or governmental authority
of competent jurisdiction which prohibits the consummation of any of the
transactions contemplated by this Agreement.
 
(b)                                            Delivery of Initial Tranche A
Funding.  The Tranche A Investors shall have advanced the Initial Tranche A
Funding as payment for the purchase price of the Tranche A Notes on the date of
the Closing.
 
(c)                                            Delivery of Transaction
Documents.  The Transaction Documents to which the Agent and each Investor is a
party shall have been duly executed and delivered by the Agent and such Investor
to the Company.
 
(d)             Accuracy of Representations and Warranties.  Each of the
representations and warranties of each Investor in this Agreement and the other
Transaction Documents shall be true and correct in all material respects as of
the date of the Closing, except for representations and warranties that speak as
of a particular date, which shall be true and correct in all material respects
as of such date.
 
 
33

--------------------------------------------------------------------------------

 
(e)           No Proceedings or Litigation.  No action, suit or proceeding
before any arbitrator or any governmental authority shall have been commenced,
and no investigation by any governmental authority shall have been threatened,
against the Agent or any Investor seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.
 
Section 4.2                       Conditions Precedent to the Obligation of the
Investors to Close at the Closing.
 
The obligation hereunder of the Investors to consummate the transactions
contemplated by this Agreement, including the obligation hereunder of the
Investors to make the Initial Tranche A Funding, is subject to the satisfaction
or waiver in the Investors’ sole discretion, on or before the Closing Date, of
each of the conditions set forth below.
 
(a)                                            Notes and Transaction
Documents.  The Company shall have delivered to each Investor a Note, and the
Company and the Subsidiaries shall have duly executed and delivered the other
Transaction Documents to the Agent and the Investors, and the Agent and the
Investors shall have received such title information as the Agent or any
Investor may require, satisfactory to the Agent and the Investors, setting forth
the status of title to the Company’s interest in any Oil and Gas Properties
owned by Company or any Subsidiary which is subject to the Liens existing or to
exist under the terms of the Security Agreement or the Mortgages.  For the
purposes of this Agreement, “Oil and Gas Properties” means (a) all rights,
titles, interests and estates now or hereafter acquired directly or indirectly
through ownership in other entities or otherwise in and to oil and gas leases,
oil, gas and mineral leases, or other liquid or gaseous hydrocarbon leases,
mineral fee interests, overriding royalty and royalty interests, net profit
interests and production payment interests, including any reserved or residual
interests of whatever nature (the “Hydrocarbon Interests”); (b) any interest in
any kind of property or asset, whether real, personal or mixed, or tangible or
intangible, including, without limitation, cash, securities, accounts and
contract rights (the “Properties”) now or hereafter pooled or unitized with
Hydrocarbon Interests; (c) all presently existing or future unitization, pooling
agreements and declarations of pooled units and the units created thereby
(including without limitation all units created under orders, regulations and
rules of any governmental authority) which may affect all or any portion of the
Hydrocarbon Interests; (d) all operating agreements, contracts and other
agreements, including production sharing contracts and agreements, which relate
to any of the Hydrocarbon Interests or the production, sale, purchase, exchange
or processing of oil, gas, casing head gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom (“Hydrocarbons”) from or attributable to
such Hydrocarbon Interests; (e) all Hydrocarbons in and under and which may be
produced and saved or attributable to the Hydrocarbon Interests, including all
oil in tanks, and all rents, issues, profits, proceeds, products, revenues and
other incomes from or attributable to the Hydrocarbon Interests; (f) all
tenements, hereditaments, appurtenances and Properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests and
(g) all Properties, rights, titles, interests and estates described or referred
to above, including any and all Property, real or personal, now owned or
hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or Property and including any and all oil wells, gas wells, injection
wells, disposal wells or other wells, buildings, structures, fuel separators,
liquid extraction plants, plant compressors, pumps, pumping units, field
gathering systems, tanks and tank batteries, fixtures, valves, fittings,
machinery and parts, engines, boilers, meters, apparatus, equipment, appliances,
tools, implements, cables, wires, towers, casing, tubing and rods, surface
leases, rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing.
 
 
34

--------------------------------------------------------------------------------

 
(b)                                            Deposit Account Control
Agreement.  The Agent shall have received Deposit Account Control Agreements for
each deposit account of the Company and the Subsidiaries, including without
limitation, the Operations Account, which shall be in form and substance
satisfactory to the Agent in its sole discretion.
 
(c)             Secretary’s Certificate.  The Company, Red Hawk Petroleum LLC
(“Red Hawk”), and PEDCO shall have delivered to the Agent and the Investors
secretary’s certificates, dated as of the Closing, as to (i) the resolutions
approving the transactions contemplated hereby and by the Transaction Documents,
(ii) the respective organizational documents of the Company, Red Hawk, and
PEDCO, each as in effect at the Closing, and (iii) the authority and incumbency
of the officers of the Company, Red Hawk, and PEDCO executing the Transaction
Documents and any other documents required to be executed or delivered in
connection therewith.
 
(d)             Good Standing Certificates, etc.  The Agent and the Investors
shall have received certificates of the appropriate governmental agencies with
respect to the existence, qualification and good standing of the Company, Red
Hawk, and PEDCO.
 
(e)                                            Officer’s Certificate.  The
Company shall have delivered to the Agent and the Investors a certificate signed
by an executive officer on behalf of the Company, dated as of the date of the
Closing, confirming the accuracy of the Company’s representations and warranties
as of such date and no Default or Event of Default has occurred or will occur on
the Closing Date after giving effect to the transactions contemplated by the
Transaction Documents.
 
(f)             Due Diligence.  The Company shall have permitted the Agent and
each Investor to make such inspections as the Agent or such Investor deems
reasonably appropriate and the Agent or such Investor, as applicable, is
satisfied, in its reasonable discretion, with the results thereof.  Such audits
and inspections by the Agent or such Investor shall not affect any of the
representations and warranties made by the Company in this Agreement and shall
not, under any circumstances constitute a waiver of the Agent’s or such
Investor’s indemnification rights under ARTICLE VI hereof, or otherwise relieve
the Company of any liability thereunder.
 
(g)             Searches.  The Agent and the Investors shall have received UCC,
tax, judgment and litigation searches against the Company and the Subsidiaries
in those offices and jurisdictions as the Agent or any Investor shall reasonably
request which shall show that no financing statement, liens, or assignments or
other filings have been filed or remain in effect against the Company, the
Subsidiaries or any Collateral except for Permitted Encumbrances and financing
statements, assignments or other filings with respect to which the secured party
or existing lender xxi) has delivered to the Agent termination statements or
other documentation evidencing the termination of its Liens and security
interests in the Collateral, or xxii) has agreed in writing to release or
terminate its Lien and security interest in the Collateral upon receipt of
proceeds of the Initial Tranche A Funding on the Closing Date.
 
 
35

--------------------------------------------------------------------------------

 
(h)             UCC Financing Statements; Mortgages.  On or prior to the date of
the Closing, the Company and the Subsidiaries shall have filed (or authorized
the filing of) all UCC and similar financing statements and all Mortgages, each
in form and substance satisfactory to the Agent and the Investors, at the
appropriate offices to create a valid and perfected first priority security
interest in the Collateral (as defined in the Security Agreement) and in the Oil
and Gas Properties.
 
(i)             Consents.  Except as set forth on Schedule 2.1(b) hereto, the
Company shall have obtained all consents, approvals, or waivers from all
governmental authorities, third parties and Company security holders necessary
(i) for the execution, delivery and performance of this Agreement and the
Transaction Documents and the transactions contemplated hereby and thereby and
(ii) to not trigger any preemptive rights, rights of first refusal, put or call
rights or obligations, anti-dilution rights or similar rights that any holder of
the Company’s securities may have with respect to the execution, delivery and
performance of this Agreement and each of the Transaction Documents and all
transactions contemplated hereby and thereby, all without material cost or other
adverse consequences to the Company.
 
(j)             Insurance.  The Agent and the Investors shall have received a
certificate of insurance coverage for Company and the Subsidiaries (or other
evidence of insurance coverage acceptable to the Agent and the Investors)
showing that Company and the Subsidiaries are carrying insurance in accordance
with Section 3.23 hereof.
 
(k)             Operating Agreements.  The Agent and the Investors shall have
received copies of the operating agreements for the Oil and Gas Properties which
are part of the Collateral (as defined in the Security Agreement) and, with
respect to each operating agreement, the operator party thereto shall agree to
pay to an account with respect to which the Agent has a perfected security
interest and control all amounts due to the Company or any Subsidiary under such
operating agreement.
 
(l)             Environmental Condition.  The Agent and the Investors shall have
received all reports and notices concerning the environmental condition of the
Oil and Gas Properties available to Company and shall be satisfied with the
environmental condition thereof.
 
(m)             Opinion of Counsel.  The Agent and the Investors shall have
received an opinion of counsel to the Company, dated the date of the Closing,
reasonably acceptable to counsel to the Agent and the Investors.
 
 
36

--------------------------------------------------------------------------------

 
(n)             Warrant. The Investors shall have received from the Company the
original Warrant, in the form attached hereto as Exhibit 4.2(o).  The Company,
the Agent and the Investors each agree and acknowledge that the issuance of the
Warrant shall be in full satisfaction of the Company’s obligation to issue
additional warrants exercisable for Common Stock of the Company to certain of
the Investors pursuant to that certain Consent and Agreement, dated August 28,
2015, as amended through the Closing Date, entered into by and among the
Company, the Agent and the Investors (the “Consent and Agreement”), and that
upon the issuance of the Warrant to the Agent and the Investors as provided
hereunder, the Company shall have no further obligation to issue warrants to the
Agent or the Investors pursuant to the Consent and Agreement or otherwise.
 
(o)             Pronghorn Wells.  The Agent and the Investors shall have
received written documentation, satisfactory to the Agent in its sole
discretion, that all rights, title and interest in and to the Pronghorn Wells
have been assigned to the Company.
 
Section 4.3                       Conditions Precedent to the Obligation of the
Investors to Make Each Funding.
 
The obligation hereunder of the Investors to make each Funding contemplated by
this Agreement is subject to the satisfaction or waiver in the Investors’ sole
discretion, at or before such Funding, of each of the conditions set forth
below.
 
(a)             Accuracy of Representations and Warranties.  Each of the
representations and warranties of the Company and the Subsidiaries in this
Agreement and the other Transaction Documents shall be true and correct in all
material respects as of the date of the Closing, except for representations and
warranties that speak as of a particular date, which shall be true and correct
in all material respects as of such date.
 
(b)             Event of Default.  No Default or Event of Default shall have
occurred and be continuing.
 
(c)             Performance.  The Company and each Subsidiary shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by this Agreement and the other Transaction
Documents to be performed, satisfied or complied with by the Company and each
Subsidiary at or prior to the date of the Closing.
 
(d)             No Suspension, Etc.  At any time prior to any Funding, a banking
moratorium shall have not been declared either by the United States or New York
State authorities, nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity or crisis
of such magnitude in its effect on, or any material adverse change in any
financial market which, in each case, in the judgment of the Investors, makes it
impracticable or inadvisable to make such Funding.
 
(e)             No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
 
37

--------------------------------------------------------------------------------

 
(f)             No Proceedings or Litigation.  No action, suit or proceeding
before any arbitrator or any governmental authority shall have been commenced,
and no investigation by any governmental authority shall have been threatened,
against the Company or any Subsidiary, or any of the officers, directors or
affiliates of the Company or any Subsidiary seeking to restrain, prevent or
change the transactions contemplated by this Agreement, or seeking damages in
connection with such transactions.
 
(g)             Material Adverse Effect.  No Material Adverse Effect shall have
occurred since December 31, 2015.
 
(h)             Payment of the Investors’ Expenses.  The Company shall have paid
the fees and expenses described in Section 8.1 of this Agreement.
 
ARTICLE V
CERTIFICATE LEGEND
 
Section 5.1                       Legend.
 
Each certificate representing a Note, Warrant or Warrant Shares shall be stamped
or otherwise imprinted with a legend substantially in the following form (in
addition to any legend required by applicable state securities or “blue sky”
laws):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR UNLESS PEDEVCO CORP. SHALL HAVE RECEIVED AN OPINION OF
COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
 
ARTICLE VI
INDEMNIFICATION
 
Section 6.1                       General Indemnity.
 
The Company agrees to indemnify and hold harmless the Agent and each Investor
(and their respective directors, officers, members, partners, affiliates,
agents, successors and assigns) from and against any and all losses,
liabilities, deficiencies, costs, damages and expenses (including, without
limitation, reasonable attorneys’ fees, charges and disbursements) incurred by
the Agent or an Investors as a result of any inaccuracy in or breach of the
representations, warranties or covenants made by the Company herein.
 
 
38

--------------------------------------------------------------------------------

 
Section 6.2                       Indemnification Procedure.
 
Any party entitled to indemnification under this ARTICLE VI (an “indemnified
party”) will give written notice to the indemnifying party of any matter giving
rise to a claim for indemnification; provided that the failure of any party
entitled to indemnification hereunder to give notice as provided herein shall
not relieve the indemnifying party of its obligations under this ARTICLE VI
except to the extent that the indemnifying party is actually prejudiced by such
failure to give notice.  In case any such action, proceeding or claim is brought
against an indemnified party in respect of which indemnification is sought
hereunder, the indemnifying party shall be entitled to participate in and,
unless in the reasonable judgment of the indemnifying party a conflict of
interest between it and the indemnified party exists with respect to such
action, proceeding or claim, to assume the defense thereof with counsel
reasonably satisfactory to the indemnified party.  In the event that the
indemnifying party advises an indemnified party that it will contest such a
claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such person of its
election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the indemnified party may, at its option, defend,
settle or otherwise compromise or pay such action or claim.  In any event,
unless and until the indemnifying party elects in writing to assume and does so
assume the defense of any such claim, proceeding or action, the indemnified
party’s costs and expenses arising out of the defense, settlement or compromise
of any such action, claim or proceeding shall be losses subject to
indemnification hereunder.  The indemnified party shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the indemnified party which
relates to such action or claim.  The indemnifying party shall keep the
indemnified party fully apprised at all times as to the status of the defense or
any settlement negotiations with respect thereto.  If the indemnifying party
elects to defend any such action or claim, then the indemnified party shall be
entitled to participate in such defense with counsel of its choice at its sole
cost and expense.  The indemnifying party shall not be liable for any settlement
of any action, claim or proceeding effected without its prior written
consent.  Notwithstanding anything in this ARTICLE VI to the contrary, the
indemnifying party shall not, without the indemnified party’s prior written
consent, settle or compromise any claim or consent to entry of any judgment in
respect thereof which imposes any future obligation on the indemnified party or
which does not include, as an unconditional term thereof, the giving by the
claimant or the plaintiff to the indemnified party of a release from all
liability in respect of such claim.  The indemnification obligations to defend
the indemnified party required by this ARTICLE VI shall be made by periodic
payments of the amount thereof during the course of investigation or defense, as
and when bills are received or expense, loss, damage or liability is incurred,
so long as the indemnified party shall refund such moneys if it is ultimately
determined by a court of competent jurisdiction that such party was not entitled
to indemnification.  The indemnity agreements contained herein shall be in
addition to (a) any cause of action or similar rights of the indemnified party
against the indemnifying party or others, and (b) any liabilities the
indemnifying party may be subject to pursuant to the law.
 
 
39

--------------------------------------------------------------------------------

 
ARTICLE VII
REGARDING AGENT
 
Section 7.1                                           Appointment.
 
Each Investor hereby designates BAM Administrative Services LLC to act as the
Agent for such Investor under this Agreement and the Transaction
Documents.  Each Investor hereby irrevocably authorizes the Agent to, and the
Agent (and not any of the Investors) shall have the sole authority to, take such
action on its behalf under the provisions of this Agreement and the Transaction
Documents and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Agent by the
terms hereof and thereof and such other powers as are reasonably incidental
thereto and the Agent shall hold all Collateral, payments of principal and
interest, fees, charges and collections received pursuant to this Agreement, for
the ratable benefit of Investors.  The Agent may perform any of its duties
hereunder by or through its agents or employees.  As to any matters not
expressly provided for by this Agreement the Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Investors, and such instructions shall
be binding; provided, however, that the Agent shall not be required to take any
action which exposes the Agent to liability or which is contrary to this
Agreement or the Transaction Documents or Applicable Law unless the Agent is
furnished with an indemnification reasonably satisfactory to the Agent with
respect thereto.
 
Section 7.2                                           Nature of Duties.
 
The Agent shall have no duties or responsibilities except those expressly set
forth in this Agreement and the Transaction Documents.  Neither the Agent nor
any of its officers, directors, employees or agents shall be xxiii) liable for
any action taken or omitted by them as such hereunder or in connection herewith,
unless caused by their gross (not mere) negligence or willful misconduct, or
xxiv) responsible in any manner for any recitals, statements, representations or
warranties made by the Company or any Subsidiary (collectively, the “Loan
Parties” and each, individually, a “Loan Party”) or any officer thereof
contained in this Agreement, or in any of the Transaction Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agent under or in connection with, this Agreement or any of
the Transaction Documents or for the value, validity, effectiveness,
genuineness, due execution, enforceability or sufficiency of this Agreement, or
any of the Transaction Documents or for any failure of a Loan Party to perform
its obligations hereunder.  The Agent shall not be under any obligation to any
Investor to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any of the
Transaction Documents, or to inspect the properties, books or records of a Loan
Party.  The duties of the Agent with respect to the term loans to Company shall
be mechanical and administrative in nature; the Agent shall not have by reason
of this Agreement a fiduciary relationship in respect of any Investor; and
nothing in this Agreement, expressed or implied, is intended to or shall be so
construed as to impose upon the Agent any obligations in respect of this
Agreement except as expressly set forth herein.
 
 
40

--------------------------------------------------------------------------------

 
Section 7.3                                           Lack of Reliance on Agent:
Resignation.
 
(a)           Independently and without reliance upon the Agent or any other
Investor, each Investor has made and shall continue to make (1) its own
independent investigation of the financial condition and affairs of the Loan
Parties in connection with the making and the continuance of the term loans
hereunder and the taking or not taking of any action in connection herewith, and
(2) its own appraisal of the creditworthiness of the Loan Parties.  The Agent
shall have no duty or responsibility, either initially or on a continuing basis,
to provide any Investor with any credit or other information with respect
thereto, whether coming into its possession before making of any Funding or at
any time or times thereafter except as shall be provided by the Loan Parties
pursuant to the terms hereof.  The Agent shall not be responsible to any
Investor for any recitals, statements, information, representations or
warranties herein or in any agreement, document, certificate or a statement
delivered in connection with or for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency of this Agreement or any
Transaction Document, or of the financial condition of the Loan Parties, or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement, the Transaction
Documents or the financial condition of the Loan Parties, or the existence of
any Event of Default or any Default.
 
(b)           The Agent may resign on sixty (60) days’ written notice to each of
Investors and Company and upon such resignation, the Investors will promptly
designate a successor Agent reasonably satisfactory to Company (provided that no
such approval by Company shall be required xxv) in any case where the successor
Agent is one of Investors or xxvi) after the occurrence and during the
continuance of any Event of Default).  Any such successor Agent shall succeed to
the rights, powers and duties of the Agent, and shall in particular succeed to
all of the Agent’s right, title and interest in and to all of the Liens in the
Collateral securing the obligations created hereunder or any Transaction
Document, and the term “the Agent” shall mean such successor agent effective
upon its appointment, and the former Agent’s rights, powers and duties as the
Agent shall be terminated, without any other or further act or deed on the part
of such former Agent.  However, notwithstanding the foregoing, if at the time of
the effectiveness of the new Agent’s appointment, any further actions need to be
taken in order to provide for the legally binding and valid transfer of any
Liens in the Collateral from former Agent to new Agent and/or for the perfection
of any Liens in the Collateral as held by new Agent or it is otherwise not then
possible for new Agent to become the holder of a fully valid, enforceable and
perfected Lien as to any of the Collateral, former Agent shall continue to hold
such Liens solely as agent for perfection of such Liens on behalf of new Agent
until such time as new Agent can obtain a fully valid, enforceable and perfected
Lien on all Collateral, provided that the Agent shall not be required to or have
any liability or responsibility to take any further actions after such date as
such agent for perfection to continue the perfection of any such Liens (other
than to forego from taking any affirmative action to release any such
Liens).  After any the Agent’s resignation as the Agent, the provisions of this
ARTICLE VII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Agent under this Agreement (and in the event
resigning Agent continues to hold any Liens pursuant to the provisions of the
immediately preceding sentence, the provisions of this ARTICLE VII shall inure
to its benefit a to any actions taken or omitted to be taken by it in connection
with such Liens).
 
Section 7.4                                           Certain Rights of the
Agent.
 
If the Agent shall request instructions from the Investors with respect to any
act or action (including failure to act) in connection with this Agreement or
any Transaction Document, the Agent shall be entitled to refrain from such act
or taking such action unless and until the Agent shall have received
instructions from the Investors; and the Agent shall not incur liability to any
Person by reason of so refraining.  Without limiting the foregoing, the
Investors shall not have any right of action whatsoever against the Agent as a
result of its acting or refraining from acting hereunder in accordance with the
instructions of the Investors.
 
 
41

--------------------------------------------------------------------------------

 
Section 7.5                                           Reliance.
 
The Agent shall be entitled to rely, and shall be fully protected in relying,
upon any note, writing, resolution, notice, statement, certificate, telex,
teletype or telecopier message, cablegram, order or other document or telephone
message reasonably believed by it to be genuine and correct and to have been
signed, sent or made by the proper person or entity, and, with respect to all
legal matters pertaining to this Agreement and the Transaction Documents and its
duties hereunder, upon advice of counsel selected by it.  The Agent may employ
agents and attorneys-in-fact and shall not be liable for the default or
misconduct of any such agents or attorneys-in-fact selected by the Agent with
reasonable care.
 
Section 7.6                                           Notice of Default.
 
The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default hereunder or under the Transaction Documents,
unless the Agent has received notice from an Investor or the Company referring
to this Agreement or the Transaction Documents, describing such Default or Event
of Default and stating that such notice is a “notice of default”.  In the event
that the Agent receives such a notice, the Agent shall give notice thereof to
the Investors.  The Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Investors; provided
that, unless and until the Agent shall have received such directions, the Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable in the best interests of Investors.
 
Section 7.7                                           Indemnification.
 
To the extent the Agent is not reimbursed and indemnified by a Loan Party, each
Investor will reimburse and indemnify the Agent (based on the outstanding
principal amount of the Fundings due to such Investor and the aggregate
outstanding principal amount of the Fundings due to all the Investors), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against the
Agent in performing its duties hereunder, or in any way relating to or arising
out of this Agreement or any Transaction Document; provided that, Investors
shall not be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Agent’s gross (not mere) negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final non-appealable
judgment).
 
Section 7.8                                           The Company’s Undertaking
to Agent.
 
Without prejudice to their respective obligations to Investors under the other
provisions of this Agreement, the Company hereby undertakes with the Agent to
pay to the Agent from time to time on demand all amounts from time to time due
and payable by it for the account of the Agent or the Investors or any of them
pursuant to this Agreement to the extent not already paid.  Any payment made
pursuant to any such demand shall pro tanto satisfy the Company’s obligations to
make payments for the account of the Investors or the relevant one or more of
them pursuant to this Agreement.
 
 
42

--------------------------------------------------------------------------------

 
Section 7.9                                           No Reliance on the Agent’s
Obligor Identification Program.
 
Each Investor acknowledges and agrees that neither such Investor, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Investor’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
PATRIOT Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with the Loan Parties, their
Affiliates or their agents, this Agreement, the Transaction Documents or the
transactions hereunder or contemplated hereby:  xxvii) any identity verification
procedures, xxviii) any record-keeping, xxix) comparisons with government lists,
xxx) customer notices or xxxi) other procedures required under the CIP
Regulations or such other laws.
 
Section 7.10                                           Other Agreements.
 
Each of Investors agrees that it shall not, without the express consent of the
Agent, and that it shall, to the extent it is lawfully entitled to do so, upon
the request of the Agent, set off against the amount outstanding under this
Agreement and the Transaction Documents, any amounts owing by such Investor to a
Loan Party or any deposit accounts of a Loan Party now or hereafter maintained
with such Investor.  Anything in this Agreement to the contrary notwithstanding,
each of Investors further agrees that it shall not, unless specifically
requested to do so by the Agent, take any action to protect or enforce its
rights arising out of this Agreement or the Transaction Documents, it being the
intent of Investors that any such action to protect or enforce rights under this
Agreement and the Transaction Documents shall be taken in concert and at the
direction or with the consent of the Agent or Investors.
 
ARTICLE VIII
MISCELLANEOUS
 
Section 8.1                       Fees and Expenses.
 
The Company shall pay the costs, fees and expenses of the Agent and the
Investors incurred in connection with the transactions contemplated by the
Transaction Documents, including reasonable diligence and legal fees and
expenses and the costs, fees and expenses associated with title information,
recordation or perfection of the Collateral (as defined in the Security
Agreement).  In addition, the Company shall pay all reasonable fees and expenses
incurred by the Agent and the Investors in connection with the administration
and enforcement of this Agreement or any of the other Transaction Documents,
including, without limitation, all reasonable attorneys’ fees and expenses.
 
 
43

--------------------------------------------------------------------------------

 
Section 8.2                       Specific Performance; Consent to Jurisdiction;
Venue.
 
(a)                                            The Company, the Agent and the
Investors acknowledge and agree that irreparable damage would occur in the event
that any of the provisions of this Agreement or the other Transaction Documents
were not performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement or the other Transaction Documents and to enforce specifically the
terms and provisions hereof or thereof, this being in addition to any other
remedy to which any of them may be entitled by law or equity.
 
(b)                                            The parties agree that venue for
any dispute arising under this Agreement will lie exclusively in the state or
federal courts located in New York County, New York, and the parties irrevocably
waive any right to raise forum non conveniens or any other argument that New
York is not the proper venue.  The parties irrevocably consent to personal
jurisdiction in the state and federal courts of the state of New York.  The
Company, the Agent and the Investors consent to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing in this Section 8.2 shall affect or limit any right to serve
process in any other manner permitted by law.  The parties hereby waive all
rights to a trial by jury.
 
Section 8.3                       Entire Agreement; Amendment.
 
This Agreement and the Transaction Documents contain the entire understanding
and agreement of the parties with respect to the matters covered hereby and,
except as specifically set forth herein or in the other Transaction Documents,
neither the Company nor the Agent or the Investors make any representation,
warranty, covenant or undertaking with respect to such matters, and they
supersede all prior understandings and agreements with respect to said subject
matter, all of which are merged herein.  No provision of this Agreement may be
waived or amended other than by a written instrument signed by the Company, the
Agent and the Investors.  Any amendment or waiver effected in accordance with
this Section 8.3 shall be binding upon the Investors (and their respective
successors and assigns) and the Company.
 
Section 8.4                       Notices.
 
Any notice, demand, request, waiver or other communication required or permitted
to be given hereunder shall be in writing and shall be effective (a) upon hand
delivery by telecopy or facsimile at the address or number designated below (if
delivered on a Business Day during normal business hours where such notice is to
be received), or the first Business Day following such delivery (if delivered
other than on a Business Day during normal business hours where such notice is
to be received) or (b) on the second Business Day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be:
 
 
44

--------------------------------------------------------------------------------

 
 
If to the Company:
PEDEVCO CORP.
4125 Blackhawk Plaza Circle, Suite 201
Danville, California  94506
Tel:  (855) 733-3826
Fax:  (925) 403-0703
Attention:  General Counsel and Chief Financial Officer
   
with copies to:
The Loev Law Firm, PC
6300 West Loop South, Suite 280
Bellaire, Texas 77401
Tel:  (713) 524-4110
Fax:  (713) 524-4122
Attention:  David M. Loev, Esq.
   
If to the Agent:
BAM Administrative Services LLC
1370 Avenue of the Americas, 32nd Floor
New York, New York 10019
Tel:  (212) 260-5050
Fax:  (212) 260-5051
Attention:  Christian R. Thomas, Esq.
   
with copies to:
RJ Credit LLC
152 West 57th Street, 4th Floor
New York, NY 10019
Tel:  (212) 582-2222
Fax:  (212) 582-2424
Attention:  David Steinberg
   
and:
Cole Schotz PC
25 Main Street
Court Plaza North
Hackensack, New Jersey 07601
Tel:  (201) 525-6331
Fax:  (206) 678-6331
Attention:  Stuart Komrower, Esq.
   
If to an Investor:
To the address set forth on the signatures page to this Agreement

 
Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.
 
 
45

--------------------------------------------------------------------------------

 
Section 8.5                                           Waivers.
 
No waiver by either party of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.
 
Section 8.6                                           Headings.
 
The article, section and subsection headings in this Agreement are for
convenience only and shall not constitute a part of this Agreement for any other
purpose and shall not be deemed to limit or affect any of the provisions hereof.
 
Section 8.7                                           Successors and Assigns.
 
This Agreement shall be binding upon and inure to the benefit of the parties and
their successors and assigns.  After the Closing, the assignment by a party to
this Agreement of any rights hereunder shall not affect the obligations of such
party under this Agreement.  Any Investor may assign the Note issued to such
Investor and its rights under this Agreement and the other Transaction Documents
and any other rights hereto and thereto without the consent of the Company,
provided such assignment is not required to be registered under the Securities
Act or under applicable state securities laws and such Investor provides the
Company prompt written notice of such assignment, provided that the failure to
provide such notice shall not affect such assignment.  Neither the Company nor
any Subsidiary may assign its rights and obligations under any Transaction
Document without the prior written consent of the Agent and the Investors, which
consent may be withheld by the Agent and the Investors in their sole discretion.
 
Section 8.8                                           No Third Party
Beneficiaries.
 
This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other person.
 
Section 8.9                                           Governing Law.
 
This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York, without giving effect to any of the
conflicts of law principles which would result in the application of the
substantive law of another jurisdiction.  This Agreement shall not be
interpreted or construed with any presumption against the party causing this
Agreement to be drafted.
 
Section 8.10                                           Survival.
 
The representations, and warranties of the Company, the Agent and the Investors
shall survive the execution and delivery hereof and the Closing; the agreements
and covenants set forth in ARTICLE I, ARTICLE III, ARTICLE V, ARTICLE VI and
ARTICLE VII of this Agreement shall survive the execution and delivery hereof
and Closing hereunder.
 
 
46

--------------------------------------------------------------------------------

 
Section 8.11                                           Publicity.
 
The Company agrees that it will not disclose, and will not include in any public
announcement, the names of the Agent or any Investor without the consent of the
Agent or such Investor, which consent shall not be unreasonably withheld or
delayed, or unless and until such disclosure is required by law, rule or
applicable regulation and then only to the extent of such requirement, provided
that the Agent and the Investors acknowledge that the Company is required to
file a Form 8-K following the Closing and that the Form 8-K rules require the
disclosure of the names of the Agent and the Investors in such Form 8-K.
 
Section 8.12                                           Counterparts.
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument and shall become effective
when counterparts have been signed by each party and delivered to the other
parties hereto, it being understood that all parties need not sign the same
counterpart.
 
Section 8.13                                           Severability.
 
The provisions of this Agreement are severable and, in the event that any court
of competent jurisdiction shall determine that any one or more of the provisions
or part of the provisions contained in this Agreement shall, for any reason, be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision or part of a
provision of this Agreement and this Agreement shall be reformed and construed
as if such invalid or illegal or unenforceable provision, or part of such
provision, had never been contained herein, so that such provisions would be
valid, legal and enforceable to the maximum extent possible.
 
Section 8.14                                           Further Assurances.
 
From and after the date of this Agreement, upon the request of the Agent or any
Investor, the Company shall execute and deliver such instruments, documents and
other writings as may be reasonably necessary or desirable to confirm and carry
out and to effectuate fully the intent and purposes of this Agreement and the
other Transaction Documents.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
47

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Note Purchase Agreement to be duly executed by their respective authorized
officers as of the date first above written.
 

 
PEDEVCO CORP.
         
 
By:
/s/ Michael L. Peterson       Name: Michael L. Peterson      
Title: President
         

 
 
 
 
S-1

--------------------------------------------------------------------------------

 



 
BAM ADMINISTRATIVE SERVICES LLC
         
 
By:
/s/ Dhruv Narain       Name: Dhruv Narain      
Title: Authorized Signatory
         

 
 
 
 
 
S-2

--------------------------------------------------------------------------------

 



 
BBLN-PEDCO CORP.
         
 
By:
/s/ Dhruv Narain      
Name: Dhruv Narain
     
Title: Authorized Signatory
           
Tranche A Term Commitment: $12,500,000
         
Address for Notices:
         
BBLN-Pedco Corp.
1370 Avenue of the Americas, 32nd Floor
New York, New York 10019
Tel: (212) 260-5050
Fax: (212) 260-5051
Attention: Dhruv Narain
         
With copies to:
         
Cole Schotz PC
25 Main Street
Court Plaza North
Hackensack, New Jersey 07601
Tel: (201) 525-6331
Fax: (206) 678-6331
Attention: Stuart Komrower, Esq.
       



 
S-3

--------------------------------------------------------------------------------

 
 

 
BHLN-PEDCO CORP.
         
 
By:
/s/ Dhruv Narain      
Name: Dhruv Narain
     
Title: Authorized Signatory
           
Tranche A Term Commitment: $12,500,000
         
Address for Notices:
         
BHLN-Pedco Corp.
1370 Avenue of the Americas, 32nd Floor
New York, New York 10019
Tel: (212) 260-5050
Fax: (212) 260-5051
Attention: Dhruv Narain
         
With copies to:
         
Cole Schotz PC
25 Main Street
Court Plaza North
Hackensack, New Jersey 07601
Tel: (201) 525-6331
Fax: (206) 678-6331
Attention: Stuart Komrower, Esq.
       


 
 
S-4

--------------------------------------------------------------------------------

 
 

 
RJ CREDIT LLC
         
 
By:
/s/ David Steinberg       David Steinberg      
Authorized Signatory
           
Tranche A Term Commitment: $960,000
   
Tranche A Term Commitment: $960,000
           
Address for Notices:
         
RJ Credit LLC
152 West 57th Street, 4th Floor
New York, NY 10019
Tel: (212) 582-2222
Fax: (212) 582-2424
Attention: David Steinberg
       




 
S-5

--------------------------------------------------------------------------------

 



 
SENIOR HEALTH INSURANCE COMPANY OF PENNSYLVANIA
         
 
By:
/s/ Dhruv Narain      
Name: Dhruv Narain
     
Title: Authorized Signatory
         
Tranche B Term Commitment: $12,585,118.75
         
Address for Notices:
         
Senior Health Insurance Company of Pennsylvania
1370 Avenue of the Americas, 32nd Floor
New York, New York 10019
Tel: (212) 260-5050
Fax: (212) 260-5051
Attention: Dhruv Narain
         
With copies to:
         
Cole Schotz PC
25 Main Street
Court Plaza North
Hackensack, New Jersey 07601
Tel: (201) 525-6331
Fax: (206) 678-6331
Attention: Stuart Komrower, Esq.
       


 
 
S-6

--------------------------------------------------------------------------------

 


 

 
BRE WNIC 2013 LTC PRIMARY
         
 
By:
/s/ David B. Young      
Name: David B. Young
     
Title: Vice President
         
Tranche B Term Commitment: $13,065,703.98
         
Address for Notices:
         
BRe WNIC 2013 LTC Primary
1370 Avenue of the Americas, 32nd Floor
New York, New York 10019
Tel: (212) 260-5050
Fax: (212) 260-5051
Attention: Dhruv Narain
         
With copies to:
         
Cole Schotz PC
25 Main Street
Court Plaza North
Hackensack, New Jersey 07601
Tel: (201) 525-6331
Fax: (206) 678-6331
Attention: Stuart Komrower, Esq.
       

 
 
S-7

--------------------------------------------------------------------------------

 
 



 
BRE WNIC 2013 LTC SUB
         
 
By:
/s/ David B. Young      
Name: David B. Young
     
Title: Vice President
         
Tranche B Term Commitment: $856,992.17
         
Address for Notices:
         
BRe WNIC 2013 LTC Sub
1370 Avenue of the Americas, 32nd Floor
New York, New York 10019
Tel: (212) 260-5050
Fax: (212) 260-5051
Attention: Dhruv Narain
         
With copies to:
         
Cole Schotz PC
25 Main Street
Court Plaza North
Hackensack, New Jersey 07601
Tel: (201) 525-6331
Fax: (206) 678-6331
Attention: Stuart Komrower, Esq.
       

 


 
S-8

--------------------------------------------------------------------------------

 



 
BRE BCLIC SUB
         
 
By:
/s/ David B. Young      
Name: David B. Young
     
Title: Vice President
         
Tranche B Term Commitment: $451,709.79
         
Address for Notices:
         
BRe BCLIC Sub
1370 Avenue of the Americas, 32nd Floor
New York, New York 10019
Tel: (212) 260-5050
Fax: (212) 260-5051
Attention: Dhruv Narain
         
With copies to:
         
Cole Schotz PC
25 Main Street
Court Plaza North
Hackensack, New Jersey 07601
Tel: (201) 525-6331
Fax: (206) 678-6331
Attention: Stuart Komrower, Esq.
       



 
S-9

--------------------------------------------------------------------------------

 



 
HEARTLAND BANK
         
 
By:
/s/ Judy R. Lawton                    
Tranche B Term Commitment: $5,160,805.39
         
Address for Notices:
         
Heartland Bank
One Information Way, Suite 300
Little Rock, Arkansas 72202
Attention: Phil Thomas
Telephone: 501-663-3845
       


 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(b)
 
Required Consents
 
 
a.
Consent to the transactions contemplated under the Agreement is required from
the Agent and the Investors pursuant to the Original Agreement.

 


 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(c)(i)
 
Authorized Capital Stock
 
 
a.
Authorized capital stock:  (i) 200,000,000 shares of Common Stock; and (ii)
100,000,000 shares of Preferred Stock.

 
 
b.
Issued and outstanding capital stock:  47,641,497 shares of Common Stock and
66,625 shares of Series A Convertible Preferred Stock.

 


 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(c)(ii)
 
Preemptive or Other Rights
 
 
a.
Options to purchase 4,718,896 shares of Common Stock are issued and outstanding.

 
 
b.
Warrants to purchase 7,803,282 shares of Common Stock are issued and
outstanding.

 
 
c.
Upon the Closing, the Company shall issue the Warrant to the Agents and the
Investors; provided, however, in the event the number of shares of common stock
and/or warrants issuable pursuant to the Warrant would require the Company to
obtain shareholder approval under NYSE MKT rules and regulations (the “Approval
Requirement”), then the Warrant shall be structured to the extent possible to
enable their issuance without the Approval Requirement.

 
 
d.
The Company has issued and outstanding seven (7) Secured Promissory Notes, dated
March 22, 2013, as amended December 16, 2013 and March 7, 2014 (the “Bridge
Notes”), with a current aggregate principal amount $475,000, and which have a
conversion feature whereby, at the election of the holder thereof, up to all
principal, accrued interest, and payment-in-kind due and outstanding may be
converted into Common Stock of the Company, at an 80% discount to the average of
the prior five trading day closing prices per share, subject to a floor of $0.50
per share (the “Conversion Feature”).

 
 
e.
The Company’s Amended and Restated Certificate of Designations of PEDEVCO Corp.
Establishing the Designations, Preferences, Limitations and Relative Rights of
its Series A Convertible Preferred Stock imposes certain conversion and transfer
restrictions on the holders of the Company’s Series A Convertible Preferred
Stock.

 
 
f.
The Company has issued restricted stock pursuant to equity incentive plans which
restrict the transfer of shares of its common stock under certain situations,
including prior to the full vesting thereof.

 
 
g.
The Company has issued an Amended and Restated Secured Subordinated Promissory
Note, effective date January 1, 2015, in the principal amount of $4.925 million,
to MIE Jurassic Energy Corporation (“MIEJ”), as previously approved by the
Investors on February 18, 2015, which is convertible into shares of common stock
of the Company, subject to a conversion “Floor Price” of $0.30 per share and a
19.9% beneficial ownership blocking provision, as more fully described in the
Company’s Current Report on Form 8-K filed with the SEC and available here:

 
https://www.sec.gov/Archives/edgar/data/1141197/000158069515000065/pedevco8k021915.htm
 
 
h.
Pursuant to a settlement agreement to be entered into by and between the Company
and an oilfield services vendor on or about the Closing Date, on or about the
Closing Date the Company will be obligated to issue 2,450,000 shares of Common
Stock to the vendor in partial satisfaction of all amounts owed by the Company
to the vendor.

 


 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(c)(iii)
 
Contracts for Additional Shares
 
 
a.
Upon the Closing, the Company shall the Warrant to the Agents and the Investors;
provided, however, in the event the number of shares of common stock and/or
warrants issuable pursuant to the Warrant would require the Company to obtain
shareholder approval under NYSE MKT rules and regulations (the “Approval
Requirement”), then the Warrant shall be structured to the extent possible to
enable their issuance without the Approval Requirement.

 
 
b.
The Company has issued and outstanding seven (7) Secured Promissory Notes, dated
March 22, 2013, as amended December 16, 2013 and March 7, 2014 (the “Bridge
Notes”), with a current aggregate principal amount $475,000, and which have a
conversion feature whereby, at the election of the holder thereof, up to all
principal, accrued interest, and payment-in-kind due and outstanding may be
converted into Common Stock of the Company, at an 80% discount to the average of
the prior five trading day closing prices per share, subject to a floor of $0.50
per share (the “Conversion Feature”).

 
 
c.
The Company has issued an Amended and Restated Secured Subordinated Promissory
Note, effective date January 1, 2015, in the principal amount of $4.925 million,
to MIE Jurassic Energy Corporation (“MIEJ”), as previously approved by the
Investors on February 18, 2015, which is convertible into shares of common stock
of the Company, subject to a conversion “Floor Price” of $0.30 per share and a
19.9% beneficial ownership blocking provision, as more fully described in the
Company’s Current Report on Form 8-K filed with the SEC and available here:

 
https://www.sec.gov/Archives/edgar/data/1141197/000158069515000065/pedevco8k021915.htm
 
 
d.
Pursuant to a settlement agreement to be entered into by and between the Company
and an oilfield services vendor on or about the Closing Date, on or about the
Closing Date the Company will be obligated to issue 2,450,000 shares of Common
Stock to the vendor in partial satisfaction of all amounts owed by the Company
to the vendor.

 


 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(c)(iv)
 
Registration and Anti-Dilution Rights
 
 
 
a.
Options and warrants exercisable for Common Stock of the Company, and the
Company’s Series A Convertible Preferred Stock, are subject to standard
adjustments to reflect stock splits, stock dividends, recapitalizations and the
like.

 


 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(g)
 
Subsidiaries
 
Subsidiary
 
Jurisdiction of Organization
 
Ownership
PEDEVCO Corp.
 
Texas
 
Publicly-traded
Blast AFJ, Inc.*
 
Delaware
 
100% owned by PEDEVCO Corp.
Pacific Energy Development Corp. (“PEDCO”)
 
Nevada
 
100% owned by PEDEVCO Corp.
Red Hawk Petroleum, LLC
 
Nevada
 
100% owned by PEDEVCO Corp.
White Hawk Energy, LLC
 
Delaware
 
100% owned by PEDEVCO Corp.
White Hawk Petroleum, LLC
 
Nevada
 
100% owned by PEDCO
Pacific Energy & Rare Earth Limited
 
Hong Kong
 
100% owned by PEDCO
Blackhawk Energy Limited
 
British Virgin Islands
 
100% owned by PEDCO
Pacific Energy Development MSL, LLC (“PED MSL”)*
 
Nevada
 
50% owned by PEDCO

*The Company plans to dissolve this dormant, non-operating subsidiary in 2016.
 
Securities Owned
 
23,182,880 common shares of Caspian Energy Inc., a British Columbia corporation,
evidenced by stock certificate number GS.29 issued in the name of Pacific Energy
Development Corp.  These shares shall be subject to a Call Option Agreement to
be entered into by and between the Company and Golden Globe Energy (US), LLC on
or about the Closing Date.
 


 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(h)
 
Bank Accounts
 
Previously provided to the Agent and the Investors under separate cover.
 


 
 

--------------------------------------------------------------------------------

 


 
Schedule 2.1(i)
 
Material Adverse Effect
 
No exceptions
 


 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(j)
 
Undisclosed Liabilities
 
 
a.
In connection with the April 30, 2016 termination of employment of Mr. Frank C.
Ingriselli, the Company’s Executive Chairman and Chief Executive Officer, Mr.
Ingriselli agreed to (i) resign as an employee and Chief Executive Officer, and
Executive Chairman of the Company, and from all offices and positions with all
of the Company’s subsidiaries and joint ventures, including from all Boards of
Directors and Boards of Managers thereof, while continuing as the Non-Executive
Chairman of the Company’s Board of Directors, and (ii) provide the Company with
a full release of claims, waive any and all severance benefits to which he may
be entitled, and forfeit all accrued and unused paid time off in the amount of
approximately $57,631, pursuant to an Employee Separation and Release Agreement,
dated April 25, 2016, entered into by and between the Company and Mr.
Ingriselli.  In addition, on April 25, 2016 the Company entered into a
Consulting Agreement with Global Venture Investments Inc., an entity
wholly-owned and controlled by Mr. Ingriselli, pursuant to which the Company
paid to GVI $150,000 for oil and gas business development and strategic
consulting services to be provided by GVI thereunder.

 
 
b.
On April 4, 2016 the Company entered into a letter agreement with the landlord
of the Company’s Houston office which terminated the Houston office lease
effective April 1, 2016, with no further amounts due or owing by the Company, in
exchange for the (i) landlord retaining the Company’s damage deposit of $5,100
and all Company personal property left on the premises, and (ii) the Company
issuing to the landlord 700,000 shares of restricted Company common stock, which
shares were issued effective April 5, 2016.

 
 
c.
Pursuant to a settlement agreement to be entered into by and between the Company
and an oilfield services vendor on or about the Closing Date, on or about the
Closing Date the Company will be obligated to issue 2,450,000 shares of Common
Stock and pay a cash amount as approved by the Investors to the vendor in full
satisfaction of all amounts owed by the Company to the vendor.

 


 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(k)
 
Undisclosed Events or Circumstances
 
 
a.
In connection with the April 30, 2016 termination of employment of Mr. Frank C.
Ingriselli, the Company’s Executive Chairman and Chief Executive Officer, Mr.
Ingriselli agreed to (i) resign as an employee and Chief Executive Officer, and
Executive Chairman of the Company, and from all offices and positions with all
of the Company’s subsidiaries and joint ventures, including from all Boards of
Directors and Boards of Managers thereof, while continuing as the Non-Executive
Chairman of the Company’s Board of Directors, and (ii) provide the Company with
a full release of claims, waive any and all severance benefits to which he may
be entitled, and forfeit all accrued and unused paid time off in the amount of
approximately $57,631, pursuant to an Employee Separation and Release Agreement,
dated April 25, 2016, entered into by and between the Company and Mr.
Ingriselli.  In addition, on April 25, 2016 the Company entered into a
Consulting Agreement with Global Venture Investments Inc., an entity
wholly-owned and controlled by Mr. Ingriselli, pursuant to which the Company
paid to GVI $150,000 for oil and gas business development and strategic
consulting services to be provided by GVI thereunder.

 
 
b.
Upon the termination of employment of Mr. Ingriselli, effective May 1, 2016, Mr.
Michael Peterson, the Company’s President and Chief Financial Officer, assumed
the executive officer positions of Chief Executive Officer and President, and
Mr. Gregory Overholtzer, the Company’s VP, Finance and Controller, assumed the
executive officer position of Chief Financial Officer, each pursuant to
amendments to their current employment agreements entered into on April 25,
2016.

 
 
c.
On April 25, 2016, the Company amended the Agreement and Plan of Merger and
Reorganization with White Hawk Energy, LLC and GOM Holdings, LLC to remove the
closing deadline.

 
 
d.
Pursuant to a settlement agreement to be entered into by and between the Company
and an oilfield services vendor on or about the Closing Date, on or about the
Closing Date the Company will be obligated to issue 2,450,000 shares of Common
Stock and pay a cash amount as approved by the Investors to the vendor in full
satisfaction of all amounts owed by the Company to the vendor.


 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(l)
 
Indebtedness
 
 
a.
The Company has issued and outstanding seven (7) Secured Promissory Notes, dated
March 22, 2013, as amended December 16, 2013 and March 7, 2014 (the “Bridge
Notes”), with a current aggregate principal amount $475,000.

 
 
b.
The Company has issued an Amended and Restated Secured Subordinated Promissory
Note, effective date January 1, 2015, in the principal amount of $4.925 million,
to MIE Jurassic Energy Corporation (“MIEJ”).

 
 
c.
The Company currently has approximately $3.295 million in aggregate accounts
payable, including approximately $2.6 million due and payable to an oilfield
services vendor.

 
 
d.
The Company owes approximately $5.1 million to the operator of the Pronghorn
Wells for drilling and completion costs and expenses related thereto.

 
 
e.
The Company has issued the Tranche B Notes to the Investors.

 
 
f.
The Company has issued a junior secured promissory note to RJC.

 


 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(m)
 
Title to Assets
 
 
a.
Previously provided to the Agent and the Investors under separate cover.

 
 
b.
See title defect schedule regarding Oil and Gas Properties acquired by the
Company from Continental Resources, Inc. in March 2014 using proceeds raised
from the Tranche B Notes, which has been previously provided to the Agent and
the Investors.

 


 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(n)
 
Actions Pending
 
 
 
a.
On December 18, 2015, a complaint was filed against Red Hawk Petroleum, LLC
(“Red Hawk”), our wholly-owned subsidiary, in the District Court, County of
Weld, State of Colorado (Case Number:  2015CV31079) (the “Court”), pursuant to
which an oilfield services vendor made various claims against Red Hawk in
connection with certain well completion services provided by the vendor to Red
Hawk in November and December 2014.  The complaint alleges causes of action for
foreclosure of a statutory lien previously obtained by the vendor over certain
of Red Hawk’s assets, breach of contract, quantum meruit and account stated, and
seeks payment of amounts allegedly owed, pre- and post-judgment interest,
attorneys’ fees and court costs in connection with Red Hawk’s alleged failure to
pay the vendor approximately $2.9 million in fees due for well completion
services provided by the vendor.  On or about the Closing Date, the Company
plans to enter into a settlement agreement with the vendor pursuant to which
certain consideration will be given by the Company to the vendor in full
satisfaction of all amounts owed by the Company to the vendor, as previously
disclosed to the Investors, in exchange for the vendor’s agreement to release
its mechanic’s lien recorded on the Company’s properties located in Weld County,
Colorado, and dismiss its lawsuit with prejudice.

 


 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(w)
 
Employees
 
 
a.
The Company has entered into employment agreements and/or offer letters with
each of its employees.

 
 
b.
The Company has entered into stock option and/or restricted stock grant
agreements with each of its employees.

 
 
c.
The Company has entered into Vesting Agreements, as amended and restated, with
each of Messrs. Ingriselli, Peterson and Moore.

 
 
d.
On April 30, 2016, Mr. Ingriselli’s employment with the Company terminated.

 


 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(y)
 
Certain Developments
 
 
a.
On January 7, 2016, the Company granted options to purchase an aggregate of
1,660,000 shares of common stock at an exercise price of $0.22 per share, and an
aggregate of 1,750,000 shares of its restricted common stock, to certain of its
employees and consultants, all subject to vesting, and all pursuant to the
Company’s 2012 Amended and Restated Equity Incentive Plan and in connection with
the Company’s 2015 annual equity incentive compensation review process.

 
 
b.
On January 29, 2016 and March 7, 2016, the Company entered into letter
agreements with the Agent and certain of the Investors pursuant to which the
Investors agreed to defer payment of interest and principal due under the
Tranche B Notes, as more fully described in the Company’s Current Reports on
Form 8-K filed with the SEC on February 4, 2016 and March 7, 2016, available
here:

 
http://www.sec.gov/Archives/edgar/data/1141197/000158069516000219/ped-8k_020416.htm
 
http://www.sec.gov/Archives/edgar/data/1141197/000165495416000158/ped_8k.htm
 
 
c.
On February 29, 2016, the Company entered into Amendment No. 1 to Agreement and
Plan of Merger and Reorganization with White Hawk Energy, LLC and GOM Holdings,
LLC, as more fully as more fully described in the Company’s Current Report on
Form 8-K filed with the SEC on March 2, 2016, available here:

 
http://www.sec.gov/Archives/edgar/data/1141197/000135448816006420/ped_8k.htm
 
 
d.
On March 29, 2016, the Company entered into a Settlement Agreement with Dome
Energy AB and affiliates thereof, which provided, in part, for the reconveyance
of Dome Energy AB’s interests in the Pronghorn Wells to the Company, including
the obligation of the Company to fund approximately $5.1 million in drilling and
completion costs with respect thereto, as more fully described in the Company’s
Current Report on Form 8-K filed with the SEC on March 31, 2016, available here:
https://www.sec.gov/Archives/edgar/data/1141197/000135448816006825/ped_8k.htm

 
 
e.
On April 4, 2016, the Company and its Houston office landlord entered into a
settlement letter agreement pursuant to which the parties agreed to terminate
the Company’s Houston office lease effective April 1, 2016, and all liabilities
and obligations related thereto, in exchange for the landlord retaining the
Company’s $5,100 damage deposit and all personal property left on the premises,
and the issuance by the Company of 700,000 shares of Common Stock to the
Company’s Houston office landlord, which shares were issued effective April 5,
2016.

 
 
f.
Upon the Closing, the Company shall issue the Warrant to the Agents and the
Investors; provided, however, in the event the number of shares of common stock
and/or warrants issuable pursuant to the Warrant would require the Company to
obtain shareholder approval under NYSE MKT rules and regulations (the “Approval
Requirement”), then the Warrant shall be structured to the extent possible to
enable their issuance without the Approval Requirement.

 
 
 

--------------------------------------------------------------------------------

 
 
 
g.
On or about the Closing Date, the Company plans to enter into a settlement
agreement with an oilfield services vendor as separately disclosed by the
Company to the Investors and the Agent under separate cover.

 
 
h.
In connection with the April 30, 2016 termination of employment of Mr. Frank C.
Ingriselli, the Company’s Executive Chairman and Chief Executive Officer, Mr.
Ingriselli agreed to (i) resign as an employee and Chief Executive Officer, and
Executive Chairman of the Company, and from all offices and positions with all
of the Company’s subsidiaries and joint ventures, including from all Boards of
Directors and Boards of Managers thereof, while continuing as the Non-Executive
Chairman of the Company’s Board of Directors, and (ii) provide the Company with
a full release of claims, waive any and all severance benefits to which he may
be entitled, and forfeit all accrued and unused paid time off in the amount of
approximately $57,631, pursuant to an Employee Separation and Release Agreement,
dated April 25, 2016, entered into by and between the Company and Mr.
Ingriselli.  In addition, on April 25, 2016 the Company entered into a
Consulting Agreement with Global Venture Investments Inc., an entity
wholly-owned and controlled by Mr. Ingriselli, pursuant to which the Company
paid to GVI $150,000 for oil and gas business development and strategic
consulting services to be provided by GVI thereunder.  See the Company’s Current
Report on Form 8-K filed with the SEC on April 27, 2016, available here:

 
https://www.sec.gov/Archives/edgar/data/1141197/000135448816007104/ped_8k.htm
 
 
i.
Upon the termination of employment of Mr. Ingriselli, effective May 1, 2016, Mr.
Michael Peterson, the Company’s President and Chief Financial Officer, assumed
the executive officer positions of Chief Executive Officer and President, and
Mr. Gregory Overholtzer, the Company’s VP, Finance and Controller, assumed the
executive officer position of Chief Financial Officer, each pursuant to
amendments to their current employment agreements entered into on April 25,
2016.  See the Company’s Current Report on Form 8-K filed with the SEC on April
27, 2016, available here:

 
https://www.sec.gov/Archives/edgar/data/1141197/000135448816007104/ped_8k.htm
 
 
j.
On April 25, 2016, the Company amended the Agreement and Plan of Merger and
Reorganization with White Hawk Energy, LLC and GOM Holdings, LLC to remove the
closing deadline.  See the Company’s Current Report on Form 8-K filed with the
SEC on April 27, 2016, available here:

 
https://www.sec.gov/Archives/edgar/data/1141197/000135448816007104/ped_8k.htm
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(bb)
 
Equity and Convertible Debt Issuances
 
 
a.
Upon the Closing, the Company shall the Warrant to the Agents and the Investors;
provided, however, in the event the number of shares of common stock and/or
warrants issuable pursuant to the Warrant would require the Company to obtain
shareholder approval under NYSE MKT rules and regulations (the “Approval
Requirement”), then the Warrant shall be structured to the extent possible to
enable their issuance without the Approval Requirement.

 
 
b.
The Company has issued and outstanding seven (7) Secured Promissory Notes, dated
March 22, 2013, as amended December 16, 2013 and March 7, 2014 (the “Bridge
Notes”), with a current aggregate principal amount $475,000, and which have a
conversion feature whereby, at the election of the holder thereof, up to all
principal, accrued interest, and payment-in-kind due and outstanding may be
converted into Common Stock of the Company, at an 80% discount to the average of
the prior five trading day closing prices per share, subject to a floor of $0.50
per share (the “Conversion Feature”).

 
 
d.
Pursuant to a settlement agreement to be entered into by and between the Company
and an oilfield services vendor on or about the Closing Date, on or about the
Closing Date the Company will be obligated to issue 2,450,000 shares of Common
Stock and pay a cash amount as approved by the Investors to the vendor in full
satisfaction of all amounts owed by the Company to the vendor.

 
 
e.
On January 7, 2016, the Company granted options to purchase an aggregate of
1,660,000 shares of common stock at an exercise price of $0.22 per share, and an
aggregate of 1,750,000 shares of its restricted common stock, to certain of its
employees and consultants, all subject to vesting, and all pursuant to the
Company’s 2012 Amended and Restated Equity Incentive Plan and in connection with
the Company’s 2015 annual equity incentive compensation review process.

 
 
f.
On January 29, 2016, March 7, 2016, and April 7, 2016, the Company entered into
letter agreements with the Agent and certain of the Investors pursuant to which
the Investors agreed to defer payment of interest and principal due under the
Tranche B Notes, with certain warrants to be issued at a future date, as more
fully described in the Company’s Current Reports on Form 8-K filed with the SEC
on February 4, 2016, March 7, 2016, and April 13, 2016, available here:

 
http://www.sec.gov/Archives/edgar/data/1141197/000158069516000219/ped-8k_020416.htm
 
http://www.sec.gov/Archives/edgar/data/1141197/000165495416000158/ped_8k.htm
 
https://www.sec.gov/Archives/edgar/data/1141197/000135448816006957/ped_8k.htm
 
 
 

--------------------------------------------------------------------------------

 
 
 
g.
The Company is a party to a Plan of Merger and Reorganization with White Hawk
Energy, LLC and GOM Holdings, LLC, pursuant to which, upon closing, the Company
will issue capital stock to GOM Holdings, LLC.

 
 
h.
On April 5, 2016, the Company issued 700,000 shares of Common Stock to the
Company’s Houston office landlord, as partial consideration for the termination
of the Company’s Houston office lease.

 


 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(cc)
 
Brokers
 
None.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.7
 
Pronghorn Wells
 
Well Name
 
Well Location
 
Formation
 
Operator
Pronghorn D14-X44-28HNB
 
Township 5 North, Range 61 West, 6th P.M., Section 28:  SW4
Weld County, Colorado
 
Niobrara Formation
 
Bonanza Creek Energy Operating Company, LLC
Pronghorn 14-44-28HNC
 
Township 5 North, Range 61 West, 6th P.M., Section 28:  SW4
Weld County, Colorado
 
Niobrara Formation
 
Bonanza Creek Energy Operating Company, LLC
Pronghorn D-X-28HNC
 
Township 5 North, Range 61 West, 6th P.M., Section 28:  SW4
Weld County, Colorado
 
Niobrara Formation
 
Bonanza Creek Energy Operating Company, LLC
Pronghorn C-W-28HNC
 
Township 5 North, Range 61 West, 6th P.M., Section 28:  SW4
Weld County, Colorado
 
Niobrara Formation
 
Bonanza Creek Energy Operating Company, LLC
Pronghorn D13-X43-28HNB
 
Township 5 North, Range 61 West, 6th P.M., Section 28:  SW4
Weld County, Colorado
 
Niobrara Formation
 
Bonanza Creek Energy Operating Company, LLC
Pronghorn C13-W43-28HNB
 
Township 5 North, Range 61 West, 6th P.M., Section 28:  SW4
Weld County, Colorado
 
Niobrara Formation
 
Bonanza Creek Energy Operating Company, LLC
Pronghorn 13-43-28HNC
 
Township 5 North, Range 61 West, 6th P.M., Section 28:  SW4
Weld County, Colorado
 
Niobrara Formation
 
Bonanza Creek Energy Operating Company, LLC
State Antelope Y-1-36XRLNB
 
Township 5 North, Range 62 West, 6th P.M., Section 1:  SE/4SE/4
Weld County, Colorado
 
Niobrara Formation
 
Bonanza Creek Energy Operating Company, LLC



 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.12
 
Permitted Encumbrances
 
 
a.
All liens and encumbrances relating to the Oil and Gas Properties that are
recorded in the real property records of the county in which the Oil and Gas
Properties are located before the Closing Date by (i) the Agent and the
Investors, (ii) MIEJ and (iii) Liberty Oilfield Services, LLC.

 


 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 